Exhibit 10.4
MANUFACTURING AND PURCHASE AGREEMENT
THIS MANUFACTURING AND PURCHASE AGREEMENT (“Agreement”) made and effective this
8th day of November, 2011 (“Effective Date”) by and between OCLARO INC for
itself and on behalf of its Affiliates with its principal place of business at
2560 Junction Ave., San Jose, CA 95134 (collectively referred to as “Oclaro” or
“Buyer”) and FABRINET, for itself with its principal place of business at 140
Robinson Road, #05-02 Chow House, Singapore 068907 (collectively referred to as
“Supplier” and, together with “Buyer”, the “Parties”).
1. Term.
The initial term of this Agreement commences on the Effective Date and, unless
earlier terminated pursuant to the terms of this Agreement, shall continue for a
period of two (2) years, expiring two (2) years from the Effective Date
(“Initial Term”). This Agreement will automatically renew beyond the Initial
Term for successive one (1) year periods (each, a “Renewal Term”) unless either
party notifies the other in writing ninety (90) days prior to the scheduled
expiration of the Agreement that the Agreement shall expire at the end of the
then-current term. Notwithstanding the expiration of the Agreement, any executed
Statement of Work or Purchase Order then valid shall continue under the terms
and conditions of this Agreement until completion unless earlier terminated
pursuant to the terms of this Agreement.
2. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:
2.1 “Acquired Materials” means any and all hardware, testers, equipment,
tooling, molds, software (and related documentation), components, parts or other
materials purchased or developed by SUPPLIER and paid for or reimbursed by
BUYER. As applicable, to the extent necessary to meet the highest quality
standards, SUPPLIER agrees to perform routine repair, calibration and
maintenance on Acquired Materials at its sole cost and expense. BUYER agrees to
reimburse any costs incurred by SUPPLIER for calibration and maintenance
SUPPLIER has performed by third party vendors on Acquired Materials.
2.2 “Affiliate” means any parent, subsidiary or other entity controlled by,
controlling or under common control with, a party to this Agreement. For
purposes of this definition, the term “control” shall mean the ownership of
voting stock or other equity interest entitling the owner to exercise at least
fifty percent (50%) of the voting rights of the entity.
2.3 “Approved Manufacturing and Product Development Locations” means the
manufacturing locations approved by BUYER in writing, as set forth on Exhibit A,
as amended by BUYER in writing from time to time.
2.4 “Build Plan” means the mutually agreed upon order schedule for Products in
the form attached at Exhibit B that BUYER shall agree upon with SUPPLIER on a
periodic basis.
2.5 “Build Request” means the initial periodic forecasted quantities of Products
in the form attached at Exhibit B that BUYER shall provide to SUPPLIER setting
forth the number and type of Products BUYER requests SUPPLIER to manufacture.
2.6 “Business Day(s)” means, for purposes of timing and notification, each
weekday, Monday through Friday, excluding any holidays at either BUYER and/or
the Approved Manufacturing and Product Development Locations and the period of
any previously scheduled shut downs of either party, provided that the party
experiencing the shutdown has notified the other party in writing at least
ninety (90) days prior to the shutdown. Any shut downs for which the party
experiencing the shutdown notifies the other party fewer than ninety (90) days
prior to the start of such shut down shall be deemed to be Business Days, unless
the other party provides written approval, which may be granted or withheld at
such other party’s discretion. For the removal of doubt, the definition of
Business Days does not relate to or in any way make any implication regarding
manufacturing work scheduling and labor rates.
2.7 “BUYER Designated Destinations” means a ‘ship to’ address as designated by
an authorized BUYER representative.
2.8 “BUYER Properties” means the Acquired Materials and Loaned Materials,
collectively.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
2.9 “BUYER Software” means BUYER’s proprietary software or the proprietary
software of BUYER’s licensors, to be embedded into or bundled with the Products.
The parties agree that all BUYER Software shall solely be embedded into or
bundled with the Products in object code format.
2.10 “BUYER Technology” means the Technology and all Derivatives thereof
(a) provided by BUYER to SUPPLIER pursuant to this Agreement, or (b) developed
by BUYER or SUPPLIER pursuant to this Agreement including any work instructions
developed or modified by SUPPLIER.
2.11 “Capital Efficiency” means the continual improvement in the production
output of a piece of capital equipment per unit of time, typically per day or
per week, including without limitation, increasing the speed of the equipment,
reducing test time, improving machine availability time, increasing the machine
utilization rate (measured on a 7X24 basis), reducing the machine load and
unload time, reducing the number of tasks performed by the equipment, reducing
change-over time, improving the process yield, and implementation and
utilization of all engineering efficiencies.
2.12 “Components” means any parts, material, or other items that are used in the
manufacture and/or assembly of Products.
2.13 “Derivative” means: (a) for copyrightable or copyrighted material, any
translation, abridgment, revision or other form in which an existing work may be
recast, transformed or adapted; (b) for patentable or patented material, any
improvement thereon; and (c) for material which is protected by trade secret,
any new material derived from such existing trade secret material, including new
material which may be protected under copyright, patent and/or trade secret
laws.
2.14 “Documentation” means the electronic or printed user guides, manuals, quick
reference cards, getting started guides, literature, materials, flyers, license
agreements, registration cards and other end user literature for the Products as
provided to SUPPLIER hereunder. BUYER shall have the right, at no additional
charge, to use and/or reproduce the SUPPLIER’s applicable literature, such as
operating and maintenance manuals, technical publications, prints, drawings,
training manuals, and other similar supporting documentation and sales
literature. SUPPLIER shall advise BUYER of any updated information relative to
the foregoing literature and documentation with timely notifications in writing.
2.15 “Indirect Support Costs” means, as of the Effective Date, a [***] charge
for third party materials and [***] charge for BUYER in-feed material based on
the value of raw materials to be paid by BUYER. This charge is subject to
change, from time to time, as agreed between the Parties.
2.16 “Intellectual Property Rights” means copyright rights (including, without
limitation, the exclusive right to use, reproduce, modify, distribute, publicly
display and publicly perform the copyrighted work), trademark rights (including,
without limitation, trade names, trademarks, service marks, and trade dress),
patent rights (including, without limitation, the exclusive right to make, use
and sell), trade secrets, moral rights, right of publicity, authors’ rights,
contract and licensing rights, goodwill and all other intellectual property
rights as may exist now and/or hereafter come into existence and all renewals
and extensions thereof, regardless of whether such rights arise under the law of
the United States or any other state, country or jurisdiction.
2.17 “Joint Service Agreement” means a written statement describing the
responsibilities, expectations, and entitlements of each party; designed to
benefit both parties and improve the relationship for mutual advantage.
2.18 “Lead-time” means (i) with respect to Components, the number of calendar
days between the date upon which a Purchase Order is received by SUPPLIER and
the date upon which the relevant Components will be delivered; and (ii) with
respect to Products, means the number of calendar days between the date upon
which a Purchase Order is received by SUPPLIER and the date upon which the
relevant Product is delivered to the shipping location designated by BUYER.
2.19 “Loaned Materials” means any and all test programs, testers, equipment,
tooling, fixtures, components, parts or other materials provided to SUPPLIER by
BUYER hereunder. As applicable, to the extent necessary to meet the highest
quality standards, SUPPLIER agrees to perform routine repair, calibration and
maintenance on Loaned Materials at its sole cost and expense. BUYER agrees to
reimburse any costs incurred by SUPPLIER for calibration and maintenance
SUPPLIER has performed by third party vendors on Loaned Materials.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
2.20 “Materials Information” includes, but is not limited to, the following
information and data for Components: (a) BUYER part number; (b) SUPPLIER part
number; (c) manufacturer name; (d) manufacturer part number; (e) manufacturer
description; (f) Lead-time; (g) where used; (h) quantity per type of Product;
(i) purchase quantity authorized by BUYER; (j) purchase price authorized by
BUYER; and (k) extended price.
2.21 “Necessary Materials” means any and all test programs, software (and
related documentation), hardware, tooling, molds, fixtures or other equipment
purchased by SUPPLIER and not reimbursed by BUYER and used by SUPPLIER to
manufacture and/or assemble the Products. As applicable, to the extent necessary
to meet the highest quality standards, SUPPLIER agrees to perform or have
performed all routine repair, calibration and maintenance on Necessary Materials
at its sole cost and expense.
2.22 “Packed Out Product” means a Finished Product unit that is fully packaged
and ready for distribution directly to BUYER’s customers.
2.23 “Finished Product” means a product unit that is not packaged for sale, but
is ready for shipping to packaging and a distribution location designated by
BUYER.
2.24 “Product(s)” means the BUYER products identified on Exhibit C hereto or in
a Statement of Work.
2.25 “Purchase Order” means a BUYER purchase order issued to SUPPLIER for the
purchase of Products pursuant to the provisions of this Agreement.
2.26 “Specifications” means the functional and performance specifications
(including, without limitation, bills of materials, schematic diagrams, parts
and assembly drawings) relating to the testing and manufacturing of each Product
as provided by BUYER, including, without limitation, the specifications set
forth on the applicable Statement of Work governing the development and/or
manufacture of a specific Product.
2.27 “Statement of Work” means a written statement of work for the development
and/or manufacture of the Products which has been or will be signed by both
parties and attached hereto as Exhibit D.
2.28 “SUPPLIER Controlled Components” means the list of Components that BUYER
agrees to allow the SUPPLIER to have responsibility for the day-to-day
management of the Component cost, quality and delivery in support of BUYER
requirements. BUYER and SUPPLER will review this list on a quarterly basis to
identify any additions or deletions. BUYER retains sole discretion as to the
Components that are on the said list. BUYER shall retain all rights to
communicate, review cost and assist in cost negotiations with SUPPLIER at BUYERs
sole discretion. BUYER shall retain the right to negotiate costs independent of
SUPPLIER for any and all parts on BUYERs approved vendor list.
2.29 “Technology” means any and all technical information and/or materials,
including, without limitation, ideas, techniques, designs, sketches, drawings,
models, inventions, know-how, processes, apparatus, methods, equipment,
algorithms, software programs, data, software source documents, other works of
authorship, formulae and information concerning engineering, research,
experimental work, development, design details and specifications.
2.30 “SUPPLIER Properties” means any test programs, software, tooling, equipment
or other materials provided to BUYER by SUPPLIER hereunder.
2.31 “SUPPLIER Technology” means the Technology and all Derivatives thereof
provided by SUPPLIER to BUYER pursuant to this Agreement which are developed by
SUPPLIER prior to entering into this Agreement.
3. License and Ownership of the Product.
3.1 License to Specifications and Loaned Materials. Subject to the terms and
conditions of this Agreement, BUYER hereby grants SUPPLIER a personal, limited,
non-exclusive, non-transferable, royalty-free license, without the right to
sublicense, under BUYER’s Intellectual Property Rights to use the Specifications
and the Loaned Materials provided by BUYER during the term of this Agreement,
solely internally, and solely for the purpose of manufacturing the Products for
BUYER.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
3.2 License to BUYER Technology. Subject to the terms and conditions of this
Agreement, BUYER hereby grants to SUPPLIER a personal, limited, non-exclusive,
non-transferable and royalty-free license, without the right to sublicense,
under BUYER’s Intellectual Property Rights to use the BUYER Technology (as
embodied in the Specifications or as otherwise provided to SUPPLIER) during the
term of this Agreement, solely internally, and solely for the purpose of
manufacturing under the terms of this Agreement; provided, however, that such
license granted to SUPPLIER will not be exercised to develop, manufacture or
distribute any products other than the Products.
3.3 License to BUYER Software and Documentation. Subject to the terms and
conditions of this Agreement, BUYER hereby grants to SUPPLIER a personal,
limited, non-exclusive, non-transferable and royalty-free license, without the
right to sublicense, under BUYER’s Intellectual Property Rights and only during
the term of this Agreement to: (i) use and reproduce the BUYER Software and
Documentation for the limited purpose of manufacturing the Products; and
(ii) distribute the BUYER Software and Documentation solely as incorporated into
the Products as set forth in the applicable Statement of Work only to BUYER and
the BUYER Designated Destinations.
3.4 License to SUPPLIER Technology and SUPPLIER Properties. Neither SUPPLIER nor
its licensors, suppliers or any other third party will retain any rights in any
materials incorporated into the Products. To the extent that SUPPLIER provides
any SUPPLIER Technology and/or SUPPLIER Properties to BUYER as set forth in a
Statement of Work or otherwise, SUPPLIER hereby grants to BUYER a limited,
perpetual, irrevocable, non-exclusive, non-transferable and royalty-free license
under SUPPLIER’s Intellectual Property rights, to use the SUPPLIER Technology
and/or SUPPLIER Properties provided to BUYER hereunder, if any, solely in
connection with the development, manufacturing, marketing, sale and distribution
of the Products.
3.5 License to BUYER Trademarks. BUYER requests and SUPPLIER agrees to place
certain markings and identification, which includes the trademark(s) and/or
trade name of BUYER, on the Products ordered and delivered to BUYER, the
Documentation and the Product packaging, as specified by BUYER. In addition,
upon written approval of BUYER, SUPPLIER may use such trademarks and trade name
in materials used in presentations made to suppliers of Components. The use of
such markings and identification shall be strictly in accordance with the
requirements of BUYER as set forth in BUYER’s Trademark Guidelines, as provided
to SUPPLIER and as may be updated from time to time by BUYER. SUPPLIER is not
authorized to use the trademark(s) and trade names of BUYER on any products,
other than Products ordered by and delivered to BUYER, or for any other purpose
not expressly set forth in this. BUYER hereby grants to SUPPLIER a limited,
non-exclusive, non-transferable trademark license, without the right to
sublicense, to use the BUYER trademarks set forth on Exhibit E and/or the
Statement of Work solely (i) internally to mark the Products, Product packaging
and Documentation as requested by BUYER, and (ii) in presentation materials upon
BUYER’s prior written approval. All other use is prohibited. This license shall
terminate on the earlier of termination of this Agreement or failure of SUPPLIER
to maintain the quality requirements set out in this Agreement and/or BUYER’s
Trademark Guidelines. SUPPLIER shall obtain no rights to or interest of any kind
in any BUYER trademarks or trade names other than the limited right to use set
out above.
3.6 Restrictions. Except for the licenses as expressly set forth in this
Agreement, each party retains all of its Intellectual Property Rights. There are
no implied rights. No license is granted by BUYER to make, use or sell any other
products under the BUYER Intellectual Property Rights or to make, use or sell
any products for any other purpose. SUPPLIER will not disclose BUYER’s
Intellectual Property Rights to any third party. Except as may be otherwise
expressly permitted herein with regard to BUYER’s use of SUPPLIER Technology
and/or SUPPLIER Properties, BUYER will not disclose SUPPLIER’s Intellectual
Property Rights to any third party. SUPPLIER will not modify, decompile or
reverse engineer the BUYER Software or any BUYER Technology. Any other
provisions of this Agreement notwithstanding, SUPPLIER will have no right to use
the trademarks, trade names or Product(s) names of BUYER directly or indirectly
in connection with any product(s), promotion or publication without the prior
written approval of BUYER.
3.7 Ownership by BUYER. As between BUYER and SUPPLIER, BUYER will own all right,
title, and interest in the Specifications, BUYER Software, Products, BUYER
Properties and the BUYER Technology and all Intellectual Property Rights
therein, and SUPPLIER hereby irrevocably transfers, conveys and assigns to BUYER
all of its right, title, and interest therein. SUPPLIER will execute such
documents, render such assistance, and take such other action as BUYER may
reasonably request, at BUYER’s expense, to apply for, register, perfect, confirm
and protect BUYER’s rights to the BUYER Technology and all Intellectual Property
Rights therein.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
3.8 Ownership by SUPPLIER. As between SUPPLIER and BUYER, SUPPLIER will own all
right, title and interest in the SUPPLIER Technology and SUPPLIER Properties and
all Intellectual Property Rights therein.
3.9 Design Work. If the parties agree to have SUPPLIER perform design work for
the Products, including without limitation, process design work, such work shall
be subject to the terms and conditions of this Section 3.9. performed under a
Design Statement of Work. Subject to the terms and conditions of this Agreement,
if the BUYER agrees to SUPPLIER performing design work for the Products, BUYER
shall grant to SUPPLIER a personal, limited, non-exclusive, non-transferable and
royalty-free license, without the right to sublicense, under BUYER’s
Intellectual Property Rights to use the BUYER Technology (as embodied in the
Specifications or as otherwise provided to SUPPLIER), solely internally, and
solely for the purpose of performing the design work and only for the minimum
period of time and to the minimum extent necessary to perform such design work.
BUYER shall own all Technology and Intellectual Property Rights developed or
created by SUPPLIER in the performance of such Design Statement of Work (“Work
Product”). SUPPLIER hereby irrevocably transfers, conveys and assigns to BUYER
all of its right, title, and interest in and to the Work Product. SUPPLIER will
execute such documents, render such assistance, and take such other action as
BUYER may reasonably request, at BUYER’s expense, to apply for, register,
perfect, confirm and protect BUYER’s rights to the Work Product and all
Intellectual Property Rights therein.
4. Manufacture of Products.
4.1 Manufacturing. Pursuant to the terms of this Agreement, SUPPLIER agrees to
manufacture each of the Products in accordance with this Agreement, the
applicable Specifications, Statement of Work, and any other instructions
provided in writing by BUYER. SUPPLIER agrees not to stop or restrict the supply
of the Products during the term unless BUYER is in default of its payment
obligation for any undisputed invoices and upon receipt of notice of such
default, BUYER fails to provide reasonable assurances that it can and will
perform its payment obligations within a reasonable time. SUPPLIER acknowledges
and agrees that time is of the essence for the provision of manufacturing
services and the supply of Products to BUYER hereunder and that the full and
timely provision of all manufacturing services and supply of Products to BUYER
hereunder is a material condition of this Agreement. SUPPLIER shall manufacture
the Products only according to the written instructions provided by BUYER.
SUPPLIER shall only manufacture each Product at the applicable Approved
Manufacturing and Product Development Location(s) for that Product. SUPPLIER
will not change location of the facilities, building location or line location
for the manufacture and assembly of the Products without BUYER’s prior written
consent. [***]. The cost of any move initiated by SUPPLIER shall be the sole
responsibility of SUPPLIER. These costs may include, but are not limited to,
additional buffer inventory, expedite fees, overtime, equipment rental costs,
etc. Additionally, any move shall not be considered complete until BUYER has
qualified the new location. SUPPLIER agrees to aggressively work with BUYER to
develop strategies which will lead to ongoing reductions in costs, Lead-times
and cycle times, yields and improvements in Capital Efficiency.
4.2 New Product Introduction. BUYER may from time to time issue Purchase Orders
for advance, low-volume units of Products for testing of the Products and/or the
manufacturing process (“NPI Units”). All NPI Units will be manufactured in the
Approved Manufacturing and Product Development Location. Any additional terms
regarding the manufacture and delivery of NPI Units shall be mutually agreed
upon by the parties in a Statement of Work, which shall include, without
limitation, pricing, manufacturing milestones and milestone schedule, testing
procedures and quality assurance provisions. Such Statement of Work will be
attached hereto as a sequentially numbered attachment (“Attachment”) to
Exhibit D, and shall be deemed incorporated herein. [***].
4.3 Manufacturing Reporting. SUPPLIER shall perform the reporting obligations,
to be established between BUYER and SUPPLIER. SUPPLIER agrees to maintain, and
update on no less frequent than a weekly basis, the Materials Information, the
Capacity Information and the Lead-time Information, as well as information
regarding works in progress, works in stock, problems in the manufacturing
process and all returns, and all such data shall be accessible to BUYER online,
provided to BUYER via a direct data feed to BUYER’s internal information systems
as reasonably specified by BUYER, or manually until such online or direct data
feed can be established. To the extent that SUPPLIER is permitted access to
BUYER’s internal information systems, SUPPLIER shall not disclose any BUYER data
to any third party, or use such data for any purpose except as necessary to
fulfill its obligations hereunder.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
4.4 No Subcontracting. SUPPLIER agrees that no portion of the assembly of the
Products will be subcontracted to third parties without BUYER’s prior written
consent. Any permitted subcontractor approved in writing by BUYER
(“Subcontractor”) that SUPPLIER may use to assist SUPPLIER shall be obligated to
comply with the terms of this Agreement and SUPPLIER shall remain responsible
for such Subcontractor’s performance. BUYER’s consent to SUPPLIER’s use of any
Subcontractor shall not be deemed a waiver of any BUYER rights hereunder nor
relieve SUPPLIER of any of its obligations pursuant to this Agreement. SUPPLIER
shall enter into a written agreement with each approved Subcontractor which
includes terms and conditions no less protective of BUYER’s proprietary and
intellectual property rights than those set forth in this Agreement prior to
SUPPLIER permitting any such Subcontractor to perform any obligation hereunder.
SUPPLIER shall be solely responsible for the payment of all amounts payable to,
and the performance of all of SUPPLIER’s obligations for, all such
Subcontractors. Immediately upon request of BUYER, SUPPLIER shall commence such
proceedings as necessary (i.e., termination notice, request to cure default) to
terminate any Subcontractor that, in BUYER’s sole opinion, does not perform to
the standards set forth by BUYER in this Agreement.
4.5 Testing. Upon the completion of the manufacture of each Product, SUPPLIER
will submit such Product to the testing procedures set forth on the applicable
Statement of Work, in this Agreement or specified by BUYER from time to time.
SUPPLIER, unless otherwise specified in writing, will only ship Products which
have been tested successfully according to such procedures. At BUYER’s
discretion, BUYER will provide training in the testing procedures set forth
herein to certain personnel designated in writing by SUPPLIER. SUPPLIER will
perform all required testing, as specified by BUYER, unless otherwise agreed by
BUYER and SUPPLIER in writing, of all Products at a SUPPLIER manufacturing
facility mutually agreed upon by the parties in writing.
4.6 Storage of Property. Except as otherwise expressly specified herein,
SUPPLIER shall store all BUYER Properties free of charge in a place of storage
that is safe and suitable for the specific nature of the BUYER Properties in
accordance with industry standard practice for the type of property stored and
at a minimum meets any specified storage conditions for the property, and
undertakes never to hide, damage or remove the identification plates on the
BUYER Properties. SUPPLIER shall ensure that all of BUYER’s Properties and
property (which shall include but not be limited to all Products) shall be kept
distinct and separate from SUPPLIER’s or other third parties’ property and shall
be clearly identified as BUYER’s property. SUPPLIER shall ensure that none of
BUYER’s property is seized by any third party, whether pursuant to an order of
court or otherwise, as a result of any act or omission of SUPPLIER while in
SUPPLIER’s possession. SUPPLIER shall not allow any lien or encumbrance to be
created over or otherwise encumber BUYER’s property as a result of any act or
omission of SUPPLIER. SUPPLIER will not at any time use the BUYER Properties for
any other purposes or for any third parties or in any manner other than in
performing SUPPLIER’s obligations under this Agreement. SUPPLIER will maintain
the BUYER Properties in good condition and repair and perform or have performed
necessary calibration services for the BUYER Properties, ordinary wear and tear
excepted. [***].
4.7 BUYER Properties.
4.7.1 Loaned Materials. Subject to the license grant set forth above, BUYER
agrees to loan free of charge to SUPPLIER, and SUPPLIER accepts on loan, certain
items of Loaned Materials, as provided from time to time. All such Loaned
Materials shall be sent to SUPPLIER at BUYER’s expense. All such Loaned
Materials shall be provided to SUPPLIER on an “AS IS” and “AS AVAILABLE” basis
and without warranty of any type or kind. BUYER HEREBY DISCLAIMS AND EXCLUDES
ALL WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO THE IMPLIED WARRANTIES OF TITLE, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT AND MERCHANTABILITY. The Loaned Materials are to be used for
the express purpose of BUYER products and cannot be used to support the
production, test, or service of any of SUPPLIER’s other customers. The Loaned
Materials shall be loaned for an indefinite period during the term of this
Agreement, but SUPPLIER’s right to use such Loaned Materials shall terminate
automatically upon request by BUYER or termination of this Agreement, whichever
is sooner. If BUYER requests that the Loaned Properties be returned to BUYER,
the loan of Loaned Properties shall terminate when the applicable Loaned
Materials are received by BUYER.
4.7.2 Use of BUYER Properties. SUPPLIER shall use the BUYER Properties solely
for the benefit of BUYER and solely at the Approved Manufacturing and Product
Development Locations, which address shall not change without the express prior
written agreement of BUYER.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
4.7.3 Acquired Materials. If SUPPLIER desires to purchase items to be included
as Acquired Materials, SUPPLIER shall provide a written request to BUYER at
least five (5) Business Days prior to the purchase of such items. Such request
shall include a quote setting forth the cost of each item. If BUYER agrees in
writing to purchase some or all of the items, the approved items shall be deemed
to be Acquired Materials. If SUPPLIER purchases capital equipment, BUYER may
elect, at BUYER’s sole discretion, to have the purchase price including
financing costs incurred by SUPPLIER amortized over a period of sixty
(60) months, payable in monthly installments on a no interest basis. Financing
costs are to be equal to then-current one (1) year LIBOR rate (U.S. currency).
SUPPLIER shall provide to BUYER all relevant invoices corresponding to the
Acquired Materials purchased for reimbursing purposes. BUYER shall reimburse
SUPPLIER for the cost of the Acquired Materials according to the invoicing and
payment terms in Exhibit C. At termination of work requiring this equipment, the
BUYER will reimburse the SUPPLIER for the remaining purchase price not already
reimbursed. BUYER may decide to designate an item proposed to be treated as
Acquired Materials as Necessary Materials, in which case such item will deemed
to be Necessary Materials subject to the below.
4.7.4 Necessary Materials. SUPPLIER may purchase Necessary Materials to
manufacture and/or assemble the Products. Within ten (10) days after
acquisition, SUPPLIER shall provide written notice to BUYER of acquisition of
the Necessary Materials. BUYER shall have the option to purchase such Necessary
Materials upon termination of this Agreement. BUYER shall provide notice of
exercise of such option to purchase the applicable Necessary Materials within
thirty (30) days of receipt of SUPPLIER’s notice of acquisition of such
Necessary Materials.
4.7.5 Return of BUYER Properties. Within two (2) Business Days of BUYER’s
request, SUPPLIER shall send BUYER Properties that are in electronic and paper
form to any location requested by BUYER, at SUPPLIER’s expense. SUPPLIER shall
use best efforts to send all other BUYER Properties to any location requested by
BUYER within five (5) Business Days of BUYER’s request, at BUYER’s expense. If,
at any time, the parties agree that any BUYER Properties are no longer required
for the purpose of manufacturing BUYER’s Products, SUPPLIER shall send such
BUYER Properties to any location designated by BUYER within fifteen
(15) Business Days of the parties’ agreement, at BUYER’s expense. SUPPLIER
agrees to provide all reasonable assistance for the return of BUYER Properties
and to adequately ship and insure the applicable BUYER Properties, at BUYER’s
expense. Notwithstanding the above, if at any time BUYER requires BUYER
Properties to be returned more quickly, BUYER may appoint a third-party to
facilitate the return of BUYER Properties.
4.7.6 Insurance. In addition to any other insurance requirements set forth
herein SUPPLIER shall take out insurance to adequately cover all BUYER
Properties, and add BUYER as a loss payee with respect to the BUYER Properties,
at its own cost, and give proof of such insurance to BUYER on request, and be
responsible for any damage occurring to the BUYER Properties while in SUPPLIER’s
possession that is not due to normal wear.
4.7.7 Expenses. SUPPLIER shall assume all expenses due to the operation, use and
maintenance, and calibration of all BUYER Properties. BUYER agrees to reimburse
any costs incurred by SUPPLIER for calibration and maintenance SUPPLIER has
performed by third party vendors on BUYER Properties. In any case, SUPPLIER will
be responsible for any loss or damage caused to any BUYER Properties while in
SUPPLIER’s possession. BUYER shall at all times retain title and ownership of
all BUYER Properties.
4.8 Non-Exclusivity. Except as may be otherwise expressly specified in a
specific Statement of Work, this Agreement is non-exclusive. BUYER shall have
the right to use other contract manufacturers to manufacture the Products.
Nothing in this Agreement will be construed or deemed to prevent or otherwise
inhibit BUYER’s ability or right to manufacture the Products, whether at BUYER’s
facility or at an alternate or additional third-party facility(ies) of BUYER’s
choice. Further, nothing in this Agreement will be construed or deemed to
(a) require BUYER to order any minimum number of units of the Products to be
manufactured by SUPPLIER, or (b) prevent or otherwise inhibit BUYER’s ability or
right to design, develop, manufacture, have manufactured, market, use, sell, and
or distribute any follow-on products or derivatives of the Products.
5. Build Request and Build Plan. BUYER shall provide SUPPLIER with a good faith
twelve (12) month, non-binding, forward-looking, rolling forecast in the form of
a Build Request and shall update such forecast on periodic basis. The Build
Requests are not binding on BUYER and do not represent any commitment by BUYER
to purchase a minimum number of Products. Build Requests will be in weekly or
monthly buckets for the first six (6) months and monthly buckets for the
subsequent six (6) months. SUPPLIER shall promptly and in no case longer than
five (5) Business Days respond to any
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission

 

7



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Build Request issued by BUYER with a committed Build Plan. The Build Request and
Build Plan shall set forth, as applicable, the following information: Product
name, BUYER Product numbers, Product quantities, and requested delivery dates.
BUYER and SUPPLIER shall jointly review and agree on a committed Build Plan. The
Build Request shall be updated at least monthly and shall be used by SUPPLIER to
plan for production capacity, resources, and materials planning to support
BUYER’s anticipated orders. SUPPLIER shall only purchase Components in
accordance with the mutually agreed upon purchasing parameters.
6. Procurement, Inventory Management and Purchase Orders.
6.1 Procurement and Management of Materials and Components.
6.1.1 Procurement of BUYER Approved Materials and Components. SUPPLIER will
maintain the Lead-time for each Product that is specified in the applicable
Statement of Work. SUPPLIER is authorized to purchase Components for the
Products in a manner so as to meet the mutually agreed Build Plans, Purchase
Orders and any long Lead-time requirements specified by BUYER in the applicable
Statements of Work. All such procurement by SUPPLIER shall be done based on
industry competitive Lead-times. SUPPLIER’s material liability shall be
consistent with the terms of this Agreement. On a quarterly basis, the Parties
will jointly review the BOM’s, on a product by product basis, and mutually agree
to a list (Exhibit K) of standard parts, non-standard parts, non-cancellable,
non-returnable parts, Lead-times, long Lead-time Components, and MOQ. On a
quarterly basis, BUYER shall identify any SUPPLIER Controlled Components. Such
lists are to be agreed to, signed by the Parties and included in the quarterly
RFP. SUPPLIER shall purchase all Components for Products solely from suppliers
listed on BUYER’s most current approved vendor list (the “AVL”) as provided by
BUYER to SUPPLIER as updated by BUYER from time to time. Any purchases made from
suppliers not listed on the AVL or contrary to BUYER’s written instructions must
be approved by BUYER in advance in writing. BUYER agrees to use commercially
reasonable efforts to have BUYER’s approved vendors on the AVL extend to
SUPPLIER the same pricing such vendor extends to BUYER, but solely for purchases
of Components to be used in the manufacture of Products made under this
Agreement. BUYER may assist SUPPLIER in securing certain long Lead-time
Components for a Product. Such assistance may include placing orders for long
Lead-time Components directly with the manufacturer, providing written
authorizations for the purchase of certain Components in short supply or issuing
advance Purchase Orders. For purchases of Components, BUYER shall receive all
rebates, discounts and other price reductions, monetary and non-monetary, and in
any way relating to such Components purchases in proportion to such purchases.
Should an audit determine non-compliance with the obligations in this
Section 6.1.1, the parties agree that BUYER will be entitled to a refund of the
amount of the determined non-compliance and costs of audit. [***].
6.1.2 Procurement Policy: SUPPLIER will purchase all Components to meet the
latest approved Build Plan. BUYER shall not be liable for any purchased
Components unless pre-approved by BUYER in writing other than the Build Plan. As
a guideline, SUPPLIER will not transform Components into a non-returnable
condition (e.g., programming of flash memory, tape and reeling Components
supplied in trays) at any Approved Manufacturing Location in excess of the
quantity necessary to meet the Product cycle times according to Exhibit L
attached hereto. Exceptions will be granted for items that are packaged in large
quantities and are considered non-cancellable, nonreturnable by the SUPPLIER
once the packaging is opened or a piece is consumed. [***]. BUYER agrees that
within the Products being manufactured, there are standard parts, non-standard
parts and non-cancellable, non-returnable parts. BUYER’s maximum liability for
standard parts will be to the Build Plan or the Components Lead-time whichever
is less, and which cannot be returned for credit or consumed on any other of the
SUPPLIER’s manufactured products, with the exception of items that are packaged
in large quantities and such large package quantities must be approved by BUYER
in writing. BUYER’s maximum liability for non-standard parts will be to the
Build Plan or the Components Lead-time whichever is less plus any Components
held in VMI which cannot be returned for credit or consumed on any other of the
SUPPLIER’s manufactured products, plus Components on-order within the Component
Lead-time cancellation window (SUPPLIER will use best efforts to cancel or
mitigate BUYER’s exposure). BUYER’s maximum liability for non-cancellable,
non-returnable parts will be to the inventory on-hand plus the total quantity
on-order. Each product-specific Statement of Work will identify any requirements
that deviate from these guidelines. BUYER will issue purchase orders to the
SUPPLIER to replace the forecast [***].
6.1.3 Material Management. SUPPLIER will, at a minimum, at no additional cost to
Buyer, comply with the following obligations to ensure good Component material
management for the Products: (a) ensure Component level failure analysis is
performed by the vendor; (b) expedite Component returns, failure analysis and
corrective actions regarding defective Components with the vendors and promptly
communicate this information to BUYER; (c) actively work with vendors to reduce
Component Lead-time and costs; (d) address poor Component yields with vendors
and promptly provide analysis and corrective plans regarding same to BUYER; and
(e) provide regular performance feedback to vendors, with a copy to BUYER.
SUPPLIER will not use Components procured for BUYER in any other customer
products without advance written approval from BUYER.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
6.1.4 Allocation of Resources. SUPPLIER will notify BUYER promptly whenever
SUPPLIER identifies a reasonable likelihood that there is or will be a capacity
constraint that adversely affects SUPPLIER’s ability to meet the Build Plan
(“Capacity Constraint”). During any period of Capacity Constraint, SUPPLIER
agrees, at a minimum, to allocate capacity to BUYER under whichever of the
following formulas would give BUYER the greatest quantity of Products: (i) in
proportion to BUYER’s percentage of capacity used of all of SUPPLIER’s customer
manufacturing capacity for the previous two (2) calendar months; (ii) in
proportion to BUYER’s percentage of capacity, as set forth in applicable Build
Requests, of all of SUPPLIER’s customers forecasts for manufacturing capacity;
or (iii) any other more favorable allocation formula which SUPPLIER utilizes
with any other customer. SUPPLIER will not change the program management
resources without advanced notification in writing to BUYER and not without
BUYER’s approval. In the event that a change to any program management resource
is required, BUYER will have the ability to approve any new members before they
are assigned to the account.
6.1.5 Vendor Managed Inventory. SUPPLIER shall establish and properly manage a
Vendor Managed Inventory (VMI) program whereby suppliers will deliver Components
to a VMI location for SUPPLIER’s withdrawal as needed. SUPPLIER shall execute
agreements with suppliers, on terms mutually acceptable to BUYER and SUPPLIER,
to ensure the proper delivery to and handling of Components at the VMI location.
SUPPLIER shall use diligent efforts to ensure that [***] of the total number of
BUYER controlled Components for each Product manufactured hereunder are managed
under a VMI program [***] executing any Statement of Work associated with this
Agreement. In no event shall BUYER have any liability for any Components placed
in the VMI location, including, without limitation due to shrinkage, unless
BUYER gives prior approval on a case-by-case basis, in writing, that liability
is accepted. Such VMI programs may be set forth in separate VMI agreements, as
applicable, if desired by the parties.
6.2 Build Plans
6.2.1 Build Plan. SUPPLIER shall reserve for BUYER capacity to manufacture the
quantity and type Products specified in each Build Plan and shall have available
the extra capacity for increases within the flexibility matrix as described
below.
6.2.2 Terms. All Build Plans and Purchase Orders for Products placed by BUYER
hereunder and Build Plans agreed upon by the parties shall be governed by the
terms and conditions of this Agreement. In the event of a conflict between the
provisions of this Agreement and the terms and conditions of BUYER’s Purchase
Order, a Build Plan, SUPPLIER’s acknowledgment or other written communications,
the provisions of this Agreement shall prevail. In the event of a conflict
between the terms in a Purchase Order and those in a Build Plan, the terms of
the Purchase Order shall prevail.
6.3 Flexibility. Changes in the quantity of units of a particular Product
ordered by BUYER shall be provided by written or electronically dispatched
notice from BUYER. SUPPLIER shall notify BUYER of acceptance of change in
writing [***]. Failure of SUPPLIER to confirm BUYER’s change [***] shall
constitute acceptance. [***]. SUPPLIER will accept all increases or decreases in
Purchase Order quantities, without additional charges (subject to installed
capacity restraints according to the Product Capacity schedule attached hereto
as Exhibit M), within the flexibility matrix set forth below (unless otherwise
set forth in Exhibit C):

                      Percent Increase or Decrease from Purchase Order   Number
of Weeks Until Delivery Date   Quantity  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  

If there are extra costs to SUPPLIER to fulfill orders for quantities in excess
of the above flexibility matrix, SUPPLIER will promptly determine the extra
costs in good faith, inform BUYER in writing of such extra costs and how they
were calculated, and obtain BUYER’s prior written approval before fulfilling
such orders. If a BUYER order cancellation causes inventory to exceed the excess
inventory criteria set forth herein the inventory policy set forth in
Section 6.4.1.1 applies to those items.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
6.4 Reschedule or Cancellation of Delivery. BUYER shall be permitted to cancel
or reschedule delivery of Products as within the parameters of the flexibility
terms in Section 6.3 above and otherwise as set forth below subject to the terms
specified herein. BUYER shall be entitled to request a reschedule of delivery of
Products that are in a Build Plan or WIP at any time. SUPPLIER shall accommodate
a request to expedite the ship date. [***].
6.4.1 Effect of Cancellation/Reduction of Products under a Purchase Order. If
BUYER should cancel or reduce the quantity of products ordered in a Purchase
Order (whether in whole or in part) for any reason, and such cancellation is a
net reduction to the total open order position, [***], then BUYER’s maximum
liability to SUPPLIER for such cancelled Purchase Order (or portion thereof)
shall be no more than: (i) a combination of partially assembled units of the
Product, within published Product Cycle Times in Exhibit L and whose manufacture
or assembly is irreversible, such as completed surface-mount manufacture, for
which BUYER shall pay reasonable and actually incurred costs, not to exceed the
Purchase Order price for the Product based on level of completion (i.e., cost to
manufacture); and (ii) all custom or non-cancellable, nonreturnable, MOQ and
approved long Lead-time Components that are not consumed [***] and have no
further demand, the BUYER shall pay [***] of SUPPLIER’s purchased cost;
provided, that the applicable Components were approved for purchase by BUYER
based on Lead-times in conjunction with the Build Plan and agreed to in writing
as part of a special inventory buy relating to MOQ, buffer stock or other
exceptions. The calculation described in the immediately prior sentence shall be
made as of the date of BUYER’s notice of cancellation or reduction. SUPPLIER
acknowledges responsibility to minimize BUYER’s liability [***] to stop the
manufacture of outstanding cancelled orders and to cancel the orders SUPPLIER
has with vendors for related Components immediately upon receipt of BUYER’s
notice. Provided SUPPLIER has taken the foregoing measures, BUYER agrees to pay
the applicable cancellation fees described herein in full satisfaction of its
liability for such cancellation. Upon BUYER’s request, SUPPLIER shall make
available to BUYER for inspection and audit any and all relevant information in
support of SUPPLIER’s claim for reimbursement.
6.4.1.1 Excess Inventory Owing to BUYER Cancellations.
6.4.1.1.1 Obsolete Inventory. BUYER and SUPPLIER will conduct a formal
assessment of SUPPLIER’s inventory as defined in the Joint Services Agreement.
If BUYER has cancelled an order for a particular Product under a Purchase Order
because it will discontinue to utilize SUPPLIER as a manufacturer of that
Product or because of an engineering change initiated by BUYER, then SUPPLIER
must make any claims for reimbursement to BUYER within thirty (30) days,
otherwise such claims will be deemed waived by SUPPLIER. BUYER shall have thirty
(30) days to evaluate SUPPLIER’s claim made pursuant to this Section and to
request any adjustments. The parties shall negotiate in good faith the amount of
the reimbursement. Once the parties have agreed upon the reimbursement amount,
BUYER shall issue a purchase order for the sum of the agreed upon reimbursement
amount for such obsolete inventory within ten (10) Business Days from the date
of the agreement on the reimbursement amount. The parties agree to meet monthly
to review any open claims regarding Obsolete Inventory.
6.4.1.1.2 Other Inventory. When BUYER cancels or reduces an order for a
particular Product under a Purchase Order for reasons other than the
discontinuance of SUPPLIER as a manufacturer of the Product or because of an
engineering change initiated by BUYER, SUPPLIER agrees to issue a final written
claim within thirty (30) days of such cancellation. If approved custom,
non-cancellable, nonreturnable, MOQ, or long Lead-time Components purchased in
accordance with the agreed upon Build Plan and the terms of this Agreement for
these Products (“Excess Materials”) remain in SUPPLIER’s inventory for [***]
following cancellation or reduction of an order, upon the execution of this
Agreement, for a particular Product under a Purchase Order, then BUYER will
purchase the Excess Materials and may elect to store them at SUPPLIER and pay
SUPPLIER a storage fee based on the actual space required at then current
quarters quoted warehouse space cost.
Once the Excess Materials have been stored at SUPPLIER for an excess [***],
BUYER will use reasonable efforts to disposition the Excess Materials [***].
6.5 Transfer of Inventory to Other Manufacturers. SUPPLIER understands and
agrees that BUYER may use other manufacturers, including BUYER manufacturing,
for the Products in addition to SUPPLIER. SUPPLIER will promptly transfer its
inventory of Components for unfilled Purchase Orders to such other manufacturers
as required by BUYER. SUPPLIER also agrees to sell the Components then-currently
in SUPPLIER’s inventory to BUYER’s designated manufacturer at a cost not to
exceed the actual purchase price plus Indirect Support Cost. BUYER also agrees
to pay for transportation of equipment and/or materials to the new manufacturing
facility at cost.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
7. Pricing.
7.1 Prices. The prices for the Products and shipping terms shall be set forth on
Exhibit C. The shipping terms shall be specified on Exhibit F.
7.2 Periodic Price Reviews. SUPPLIER and BUYER shall meet at least once during
each BUYER fiscal quarter (BUYER’s fiscal year is July through June), unless
SUPPLIER and BUYER agree that such price reviews be conducted monthly, in which
case the parties shall meet at least once each calendar month, to review prices
of each Product. Prices will be adjusted to reflect (i) changes to the costs of
the Products (other than Component costs), which will be calculated in
accordance with the cost model in Exhibit C, and (ii) changes in the costs of
Components, which will be passed through to BUYER in a manner consistent with
Section 7.3 below.
7.3 Implementation of Cost Reductions. Each party shall be responsible for
actively taking steps to reduce the cost of the Products, as agreed upon by the
parties during the periodic price reviews. With regard to Components, BUYER
shall notify SUPPLIER of price changes for Components that BUYER has negotiated
with its Component supplier(s), and may revise its instructions to SUPPLIER
regarding quantities and sources of supply from time to time as permitted
herein. SUPPLIER agrees to implement such price changes within one (1) week of
receiving notice from BUYER, subject to mutual agreement on the impact of such
price change as it pertains to revaluation of on-hand and on-order Components,
and adjust its outstanding Purchase Orders and Build Plans and sources of supply
as soon as possible and BUYER agrees to buy down the inventory where Components
prices have decreased based on approved implementation plan from BUYER. At the
agreed upon date for implementation of the price change, SUPPLIER will reconcile
shipment and material revaluation at the end of the effective quarter. If BUYER
requests that SUPPLIER implement a price change in a then-current quarter where
depletion of the existing inventory of Components at the previous price will not
occur in the then-current quarter, BUYER must immediately provide SUPPLIER with
a revaluation purchase order for the difference in price. SUPPLIER must obtain
BUYER’s prior written approval before purchasing Components contrary to BUYER’s
instructions. The split for sharing of cost reductions is shown in the following
table:

              Benefits from Cost Reduction (after         exhausting on-hand
inventory and non-   Benefits from Cost Reduction: Originator of Change  
changeable POs): First 3 Months   After 3 Months
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]

BUYER shall have the option at any time to work with SUPPLIER to revise costs to
reflect supplier cost reductions for Components or increase coverage on a
forward-looking basis. Components that have already been received by SUPPLIER
that are affected by SUPPLIER cost reductions or increase coverage shall be
addressed via the cost adjustment process set forth herein.
7.4 Committed Cost Reductions. BUYER will own the BOM and provide SUPPLIER with
pricing, approved suppliers, and split percentages (for multi-sourced
Components) for BUYER controlled components on the BOM. For SUPPLIER Controlled
Components, BUYER will provide SUPPLIER with approved suppliers but will
leverage SUPPLIER’s negotiated pricing for those parts on BUYER’s approved
supplier list. The list of SUPPLIER Controlled Components will be reviewed
between the parties quarterly and may be subject to change at the sole
discretion of BUYER. SUPPLIER and BUYER will mutually agree to minimum
percentage cost takedown targets each quarter for all then current SUPPLIER
Controlled Components. BUYER will work in good faith to support SUPPLIER in
evaluating and qualifying SUPPLIER-suggested alternate sources of supply. For
new products, BUYER and SUPPLIER may agree to greater quarterly cost takedowns
and this will be specified in each Statement of Work.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
7.5 Purchase Price Variance Reports. BUYER shall not be responsible for
increases in materials and Component prices of [***]. Unless SUPPLIER receives
prior written approval, BUYER will not be liable for increases in materials and
Component [***], thus generating a Purchase Price Variance (“PPV”). For
materials or Component price increases of [***], SUPPLIER must notify BUYER and
submit a PPV Variance Form, in the form set forth on Exhibit G, within one
(1) Business Day after SUPPLIER discovers a potential Component price increase.
BUYER may either accept or reject the price increase within one (1) Business
Day. BUYER will pay amounts to SUPPLIER for pre-approved items listed in the PPV
Form, based on when the materials or Components were received. Such payments
shall only be made for materials or Components purchased by SUPPLIER within the
parameters set forth in the Build Plan, including MOQ, and only from vendors on
the AVL.
7.6 SUPPLIER’s Bill of Materials. Upon BUYER’s request, and no less than
quarterly, SUPPLIER shall furnish BUYER with SUPPLIER’s updated costed BOM for
the Products in accordance with BUYER’s requirements and within the time period
specified by BUYER. SUPPLIER and BUYER agree to work together actively to reduce
the cost of Components, processes associated with the manufacture of Products,
and the Products.
7.7 Price Changes. Prices will be adjusted quarterly (or monthly if the Parties
agree in accordance with this Agreement) in accordance with the implementation
of cost reductions in Section 7.3 above. In no event shall any prices be higher
than that set forth in a Statement of Work or on Exhibit C unless otherwise
agreed in writing.
7.8 Taxes and Duties.
7.8.1 Taxes. The parties’ obligations with respect to the taxes and duties on
the Products shall be set forth on Exhibit C or the applicable Statement of
Work. Taxes, when applicable, will appear as a separate item on SUPPLIER’s
invoice. If applicable law requires BUYER to withhold any taxes levied by any
governmental authority on payments to be made pursuant to this Agreement
(“Withholding Tax”), BUYER shall be entitled to deduct such Withholding Tax from
the payments due SUPPLIER hereunder. If SUPPLIER is eligible to take advantage
of the reduced Withholding Tax provided for by an applicable taxing agency,
SUPPLIER shall furnish BUYER with all appropriate forms, documents and paperwork
required to obtain such reduced Withholding Tax.
7.8.2 Exemption. Where the law permits, SUPPLIER will treat BUYER as exempt from
applicable state and/or local sales tax for Product(s) purchased pursuant to
this Agreement. Where required by state or local law, BUYER will provide
SUPPLIER with a valid reseller’s exemption certificate for each taxing
jurisdiction to which SUPPLIER ships Product(s) and SUPPLIER shall promptly
execute and furnish such certificate to BUYER.
7.9 Reports and Meetings. SUPPLIER shall promptly submit the reports described
in the Joint Services Agreement in accordance with the times contained therein
and all other elements that make up the cost of the Products. The parties will
also meet with the frequency described in the Joint Service Agreement, on the
specific dates as agreed to by the parties.
7.10 Invoices. SUPPLIER will submit invoice(s) periodically to BUYER, but no
earlier than the shipment date of the applicable Product(s). All such invoices
shall indicate any discounts which are applicable to such Products. BUYER will
pay such invoices in accordance with the terms set forth on Exhibit C unless
specifically modified as agreed by the parties in a Statement of Work and then
only to the extent of the modification.
8. Delivery Terms.
8.1 Delivery Point. The shipping terms shall be set forth on Exhibit C unless
specifically modified as agreed by the parties in a Statement of Work and then
only to the extent of the modification. Title and risk of loss shall pass to
BUYER upon [***].
8.2 Shipping. SUPPLIER may ship partial orders provided SUPPLIER notifies BUYER
and BUYER agrees in writing prior to shipment. BUYER’s Purchase Order and/or
Build Plan shall specify the carrier or means of transportation or routing, and
SUPPLIER will comply with BUYER’s instructions, including, without limitation,
drop shipping directly to a BUYER designated destination. If BUYER fails to
provide shipping instructions, SUPPLIER shall, in its reasonable discretion,
select the best available carrier, on a commercially reasonable basis. At the
time of each shipment, SUPPLIER shall notify BUYER (and/or its designated
recipient) in writing as to the quantity shipped and the anticipated arrival
date of the shipment. If SUPPLIER utilizes SUPPLIER’s carrier based on the
exception above, BUYER will be invoiced for the shipping cost with no supplier
markup.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
8.3 Packing Instructions. All Products shall be packaged and prepared for
shipment in a manner which (i) follows the requirements set forth in the BUYER
Product Specifications and applicable Statement of Work, (ii) follows good
commercial practice, (iii) is acceptable to common carriers for shipment, and
(iv) is adequate to ensure safe arrival. SUPPLIER shall mark the outside of each
package with the applicable BUYER part numbers and any necessary handling
information, as applicable. Each shipment shall be accompanied by a packing slip
which will include BUYER’s part numbers, Purchase Order or Build Plan number,
the quantity shipped and country of origin. Shipping marks and labels shall not
contain any identifying references such as Product names and model numbers, to
minimize the risk of theft and shrinkage.
8.4 Responsibility for Export Licensing. SUPPLIER agrees, upon BUYER’s request,
to deliver Products to BUYER’s freight forwarder for export from the country of
origin. BUYER will be responsible for obtaining the appropriate licenses or
permits necessary to export Products from the country of origin with assistance
from SUPPLIER as provided for in this Section. SUPPLIER shall furnish BUYER or
BUYER’s designee with the information necessary for BUYER to timely obtain all
required export and import documentation. BUYER will be responsible to reimburse
SUPPLIER for actual costs incurred as a result of customs charges required by
the country of origin.
8.5 Delivery Schedule. Delivery shall be pursuant to the schedule set forth in
BUYER’s Purchase Order and/or Build Plan. Upon learning of any potential
delivery delays, SUPPLIER shall immediately notify BUYER in writing of any
anticipated delay in meeting the delivery schedule, stating the extent and
reasons for the delay. If SUPPLIER fails to meet the committed delivery
schedule, then SUPPLIER, upon BUYER’s request, shall expedite the delivery at
SUPPLIER’s expense by employing accelerated measures such as paying for material
expediting fees, premium transportation costs, or overtime labor required to
minimize the lateness of the Delivery; provided, however, if SUPPLIER fails to
meet the delivery schedule [***], then BUYER, at its sole option and without
liability or any additional expense, may (i) require SUPPLIER to expedite the
delivery by the fastest available commercial carrier; (ii) reschedule the
delivery; or (iii) cancel the delivery in whole or in part.
8.6 Incomplete Shipments. No delivery of Products shall be deemed complete
unless such delivery: (i) complies with the terms of the Purchase Order for the
Products ordered (Orders may be closed short based on agreement of BUYER and
SUPPLIER); (ii) is accompanied by a certificate of conformity, required test
sheets and all other required documents corresponding to the relevant
Specifications; and (iii) is accompanied by the relevant pro-forma invoice and
any other documents required for transportation. BUYER will not have any
obligation to accept any such incomplete shipments, except as BUYER may
otherwise agree in advance and in writing, and BUYER may return incomplete
shipments to SUPPLIER at SUPPLIER’s sole risk and expense. Orders that have been
delivered in excess of ninety-five percent (95%) may be invoiced for the
quantity of Products actually delivered and may be deemed closed upon mutual
agreement of the parties.
8.7 Timing. SUPPLIER shall not deliver any Products earlier than three
(3) Business Days prior to the scheduled delivery date or later than the
acknowledged delivery date, without BUYER’s written consent, and BUYER may
return early, excess or late shipments to SUPPLIER at SUPPLIER’s sole risk and
expense.
9. Invoicing and Payment.
9.1 SUPPLIER will submit invoice(s) to BUYER upon shipment of Product(s). The
invoices must include the BUYER Purchase Order number, Product number, and price
(unit, extended). All such invoices shall indicate any discounts which are
applicable to such purchase. Subject to acceptance of the Products all invoices
shall be due and payable in accordance with Exhibit C. Payment shall not
constitute acceptance of the Products by BUYER. SUPPLIER shall furnish bills of
lading, express receipts, or other proof of delivery upon BUYER’s request.
9.2 SUPPLIER shall submit invoices (an original and two copies) to BUYER at the
address on the Statement of Work or Purchase Order containing at least the
following information: (i) the name of SUPPLIER, address to which invoice
payments should be made, and all bank details required for invoice payments
(unless cheque payment applies and bank details had been exchanged before) ;
(ii) invoice date; (iii) SUPPLIER’s order number; (iv) description, quantity,
unit of measure, unit price and extended price of the goods delivered;
(v) transportation charges, including domestic and foreign inland freight and
insurance, and any applicable taxes or duties, if applicable and specifically
allowed under this Agreement; (vi) reference this Agreement and to the
applicable Statement of Work or Purchase Order purchase is authorized under; and
(vii) any other information specified in the applicable order.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
10. Quality and Acceptance.
10.1 At BUYER’s Designated Facility. All Products are subject to BUYER’s
inspection and testing at any BUYER-designated facility before final acceptance,
as set forth in Exhibit I.
10.2 At SUPPLIER’s Facility. BUYER shall be entitled to conduct inspections and
qualifications at SUPPLIER’s facility, as set forth in Exhibit I.
10.3 Failure to Inspect. Notwithstanding anything to the contrary contained in
this Agreement, inspection or failure to inspect the Products upon delivery will
not affect BUYER’s rights under the warranty provisions of this Agreement.
10.4 ISO 9002 and ISO 14000 Certified Supplier. SUPPLIER represents that
SUPPLIER has, and will at all times during the term of this Agreement have, ISO
9002 and ISO 14000 certifications. SUPPLIER represents that any Subcontractors
used by SUPPLIER in the manufacture of Products have, at a minimum, ISO 9002
certification, unless specifically agreed to, on a case-by-case basis, in
writing by BUYER. Further terms and conditions concerning SUPPLIER’s
qualifications as an ISO 9002 and ISO 14000 supplier are set forth in Exhibit I.
10.5 Epidemic Failure. “Epidemic Failure” for any particular Product shall mean
a failure resulting from defects in material, workmanship, manufacturing process
and/or deficiencies, including but not limited to the use of Components with
known, inherent or latent defects, consistent make adjustments or excessive
process variability. The Epidemic Failure clause shall be invoked when such
failures occur either at a rate of [***] or as otherwise specified in a
Statement of Work. The failure rate may be calculated as either (i) of the total
number of a particular Product that contains such defects divided by the total
number of that Product shipped to date, or (ii) the total number of a particular
Product that has been registered with BUYER that contains such defect divided by
the total number of that Product registered with BUYER to date, as determined by
BUYER. Epidemic failures do not supersede the requirements of any expressed or
implied warranty defined herein. In the case of an epidemic failure, SUPPLIER’s
obligation is to propose an action plan to fix the failure of any affected
Product within seventy-two (72) hours of discovery. SUPPLIER shall implement
this action plan upon BUYER’s acceptance thereof. If the action plan is not
acceptable to BUYER, BUYER can require SUPPLIER to repair or replace, at BUYER’s
option, the affected Product. In addition to bearing the costs associated
therewith. If requested by BUYER, SUPPLIER shall support and provide at
SUPPLIER’s expense a sufficient number of units of the Product to permit the
field exchange or “hot swap” of Products at customer sites. The parties agree to
make best efforts to complete the repair or replacement of all affected Products
as soon as reasonably practicable with the objective of eight (8) Business Days
after written notice of epidemic failure by BUYER to SUPPLIER. SUPPLIER also
agrees that BUYER will be supported with accelerated shipments of replacement
Product to cover BUYER’s supply requirements. If an Epidemic Failure is caused
by (i) SUPPLIER’s failure to comply with the Specifications; or (ii) a defect in
SUPPLIER’s workmanship, SUPPLIER shall perform the obligations in this
Section 10.5 free of charge. If an Epidemic Failure is caused by any other
reason other than as set forth in the immediately preceding sentence, SUPPLIER
shall perform the obligations set forth in this Section at BUYER’s expense and
BUYER and SUPPLIER shall work to determine root cause and to the extent that
failures are as set forth in the preceding sentence and such cost shall be the
responsibility of the SUPPLIER. In the event an Epidemic Failure is caused by
the failure of a Component required by the Specifications, SUPPLIER and BUYER
will work together to the resolve the defect with the Component manufacturer.
11. Compliance with Specifications. All Products delivered hereunder shall fully
comply with: (i) the Specifications; (ii) any end user documentation that may be
included with each Statement of Work for a Product; and (iii) all applicable
laws, rules and regulations to the extent that the Specifications are in
compliance with such applicable laws, rules and regulations.
12. Regulatory Agency Compliance. All Products delivered hereunder, shall fully
comply with known regulatory agency requirements (e.g., Product Safety) to the
extent that the Specifications are in compliance with such known regulatory
agency requirements. SUPPLIER will support BUYER in obtaining all required
agency certifications and approvals for the Products in BUYER’s name. SUPPLIER
will be open to inspections by all compliance agencies as it relates to BUYER
Products. All compliance agency inspection reports will be provided by SUPPLIER
to BUYER within twenty-four (24) hours of receipt.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
13. Representations and Warranties.
13.1 Hardware Products.
13.1.1 Hardware Warranty. SUPPLIER warrants that all hardware portions of the
Products (including associated firmware media) sold by SUPPLIER to BUYER under
the terms of this Agreement will (i) be free from defects in workmanship and
(ii) conform to the Specifications for a period of thirty-six (36) months after
shipment from SUPPLIER factory. If BUYER, in its reasonable opinion, believes
that any Product or part thereof contains a defect in workmanship, or otherwise
fails to conform to the Specifications, during the warranty period, SUPPLIER
shall at its expense correct any such defect by repairing such defective Product
or part or, at BUYER’s option, by delivering to BUYER an equivalent Product or
part replacing such defective Product or part. Except as set forth in the
immediately following sentence, nonconforming and/or defective Products shall be
managed in accordance with Exhibit H. In the event a Product completely fails to
function within the first seventy-two (72) hours of installation
(dead-on-arrival or DOA), SUPPLIER agrees to replace the failed Product with a
new Product and will use best efforts to ship replacement within four (4) hours
of notification using same day, if possible, or at the latest next day delivery.
SUPPLIER shall waive any expedite charges to BUYER in order to affect earliest
reasonable replacement of such defective Product(s). Notwithstanding the
foregoing, if a unit of the Product under warranty should fail owing to a
defective Component part, SUPPLIER shall be responsible to provide reasonable
assistance for obtaining a replacement Component at no additional charge. If the
parties determine a returned product not to be defective or nonconforming, BUYER
will reimburse SUPPLIER for any associated costs incurred including but not
limited to failure analysis, delivery and expedite charges.
13.1.2 Materials. SUPPLIER will perform incoming inspection and quality
monitoring of materials as mutually agreed between the parties. SUPPLIER will
pass through to BUYER warranty rights, if any, that SUPPLIER receives from third
party vendors of materials used in the manufacture of BUYER’s Products. SUPPLIER
will reasonably assist BUYER in enforcing such warranty rights.
13.1.3 Return of Products. BUYER will as soon as reasonably practicable notify
SUPPLIER of nonconforming Product. Such notification shall include serial
numbers and reason for nonconformance. Nonconforming Products will be managed in
accordance with Exhibit H.
13.1.4 Failure Trend. For any Product family set forth on Exhibit C which has a
failure rate resulting from defects in material, workmanship, manufacturing
process and/or design deficiencies, including but not limited to the use of
Components with inherent or latent defects, that exceeds one percent (1%) during
any two (2) consecutive calendar months, a “Failure Trend” shall be deemed to
have occurred for the applicable Product family. Such failure rate shall be
calculated as the greater of: (i) the total number of units of the applicable
Product family that contain such defects divided by the total number of units of
that Product family shipped by BUYER to date, or (ii) the total number of units
in the applicable Product family that have been registered with BUYER that
contain such defects divided by the total number of units of that Product family
that have been registered with BUYER to date, as determined by BUYER in its sole
discretion. SUPPLIER shall immediately take corrective action with respect to
the Failure Trend to reduce the failure rate of the applicable Product family to
one percent (1%) or less by the last day of the calendar month following the
occurrence of the Failure Trend. If SUPPLIER is unable to reduce such failure
rate to one percent (1%) or less by the last day of such following calendar
month, BUYER, at its sole discretion, may return any defective Product to
SUPPLIER for evaluation and repair in accordance with Exhibit H. In addition,
nothing in this Section shall have any effect on, and BUYER shall retain all of
its rights and remedies herein.
13.2 Title; No Conflict. SUPPLIER represents and warrants that it has sufficient
right, title and interest to enter into this Agreement and to perform its
obligations hereunder. Further, SUPPLIER represents and warrants that it has not
granted to any third party any rights which conflict or interfere with or
supersede the rights granted to BUYER hereunder.
14. Inventory Control and Security Measures.
14.1 Inventory Control. At all times during the term of this Agreement, SUPPLIER
shall (i) physically segregate the Products in a SUPPLIER inventory location so
as not to mix BUYER inventory with other customer inventory; (ii) physically
segregate agency approved (e.g., RoHS) components from non-agency approved
(e.g., non-RoHS) components; and (iii) maintain clear and accurate records of
all inventory transactions, including, without limitation, receipts, usage and
scrap. At predetermined times, SUPPLIER and BUYER shall conduct a physical
inventory of the Products.
14.2 Security Measures. At all times during the term of this Agreement, SUPPLIER
shall take security measures reasonably necessary (as determined by BUYER) as
may be more fully described in a Statement of Work and, including but not
limited to the minimum security provisions set forth in Exhibit J.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
15. Engineering Change Procedures
BUYER may at any time during the term of this Agreement request in writing
changes to the Products or services provided under a Statement of Work. Within a
reasonable time after receiving such a request but in any event within five
(5) Business Days, the SUPPLIER will inform BUYER in writing whether the
requested change(s) is technically feasible and advise as to its impact on cost,
resource requirements, schedule and any other consequent changes to the Products
or services. For any such changes, the SUPPLIER will give BUYER a written fixed
price quotation or its firm estimate within ten (10) Business Days of BUYER’s
request. If the Parties agree to proceed with the order as changed, then the
details of such changes will be recorded in writing on an engineering change
document similar to the template included as an exhibit to this Agreement and
executed by both parties. No changed order shall be binding on Buyer without a
valid executed Change Order document.
16. Confidentiality.
The parties agree that the terms of the non-disclosure agreement executed
between the parties on the 24th day of June, 2011 shall govern the exchange of
confidential information between the parties (“NDA”). The terms of the NDA shall
continue to apply to this Agreement until the Agreement terminates or expires
regardless of the termination or expiration of the NDA.
17. Relationship of the Parties.
17.1 The relationship of the parties hereto is that of independent contractors.
Under no circumstances shall any employees of one party be deemed to be the
employees of the other for any purpose. Each party shall pay all wages,
salaries, and other amounts due its respective employees relative to this
Agreement and shall be responsible for all obligations respecting them relating
to applicable payroll taxes, income tax withholdings, disability, workers’
compensation and unemployment insurance premiums, health care and pension plan
contributions and other similar responsibilities. Neither party has the right
nor authority to assume or to create any obligation or responsibility on behalf
of the other party, except as may, from time to time, be provided by written
instrument signed by both parties. Nothing contained herein shall be construed
as creating an agency or joint venture, consortium or partnership between the
parties. Supplier and its employees shall not acquire any of the rights or
privileges of any Buyer employee.
17.2 SUPPLIER agrees to indemnify BUYER from any claims, losses, costs, fees,
liabilities, damages, attorney’s fees and expenses suffered by BUYER arising
directly or indirectly from any allegation or determination that SUPPLIER or its
employees or subcontractors are employees of BUYER.
17.3 If any employee or subcontractor of SUPPLIER makes a claim that an employee
or independent contractor of BUYER may be treating them in an improper manner,
including subjecting them to discrimination or harassment, SUPPLIER shall report
this immediately to BUYER upon becoming aware of such claim.
18. Termination
18.1 Termination for Cause. In the event that SUPPLIER materially breaches or
defaults any of its obligations, duties or responsibilities under this Agreement
or any Statement of Work, which breach or default has not been remedied within
thirty (30) days after written notice is given to BUYER specifying the breach or
default, SUPPLIER may, at no liability to BUYER, provide written notice
terminating this Agreement or any Statement of Work as of the date specified in
such termination notice.
18.2 Termination for Convenience. In addition to the termination rights set
forth in this Section and without limiting any other rights, recourses or
remedies which BUYER may have under this Agreement (including its Exhibits), at
law or in equity, BUYER may after the initial term of this Agreement: (a) by
written notice, terminate this Agreement or any Statement of Work or Purchase
Order effective ninety (90) days from delivery of the notice; or (b) by written
notice, suspend work under this Agreement or any Statement of Work or Purchase
Order with or without cause as of the date specified in such notice.
18.3 Obligations in the Event of Termination
18.3.1 In the event of Termination, BUYER may require SUPPLIER to promptly
transfer and assign title and immediately deliver to BUYER any completed
Products, WIP, Raw Materials, BUYER Tools, BUYER’s Intellectual Property,
BUYER’s confidential information and other items that SUPPLIER has produced or
acquired for the performance of its obligations under this Agreement and for
which BUYER has paid.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
18.3.2 SUPPLIER will return all BUYER Confidential Information, BUYER Data and
other information received from BUYER that pertains to the Products or services
described herein upon BUYER’s request. Any Confidential Information, BUYER Data
and other information received from BUYER, which cannot be returned, must be
destroyed and so certified by SUPPLIER.
18.3.3 SUPPLIER hereby grants and agrees to grant BUYER a worldwide,
non-exclusive, irrevocable, perpetual license to use any SUPPLIER Technology
necessary for the development, manufacture, production, marketing and sales of
any of the Products; provided, however, BUYER covenants not to exercise such
license until the effective date of termination of this Agreement or upon
delivery to BUYER of the BUYER Properties, whichever is earlier. BUYER agrees to
pay a reasonable royalty or license fees for the license of the applicable
SUPPLIER Technology. The parties will only negotiate the amount of the royalty
or license fees for such license. The parties shall negotiate such royalties or
fees in good faith promptly upon termination of this Agreement; provided that
SUPPLIER will offer to BUYER a fee for such license that is no higher than that
offered to any other customer of SUPPLIER for comparable technology and in no
case will this fee exceed one percent (1%) of the total cost of producing the
Products that use SUPPLIER Technology.
18.3.4 SUPPLIER will immediately cease the use of all of the BUYER Technology
and BUYER Properties, except that upon the termination of this Agreement for any
reason, SUPPLIER will complete the production of any Products of which SUPPLIER
has accepted a Build Plan as of the effective date of such termination and
deliver such completed Products to BUYER per the delivery schedule agreed upon
by the parties.
18.3.5 SUPPLIER shall promptly provide all BUYER Properties to BUYER, at BUYER’s
expense. To the extent that BUYER has exercised its option to purchase Necessary
Materials upon termination of this Agreement, BUYER agrees to pay a reasonable
one-time fee to SUPPLIER to be negotiated in good faith by the parties at the
time of termination, taking into consideration the condition and fair market
value of the items. In addition, SUPPLIER shall promptly transfer to BUYER any
title and/or license with respect to the Necessary Materials held in its name.
18.4 Payments following Termination. In the event of termination of this
Agreement or a Statement of Work or Purchase Order for convenience, BUYER shall
pay SUPPLIER for all Products and/or services provided up to the effective date
of termination as specified in the Agreement and/or the applicable Statement of
Work or Purchase Order. With regard to BUYER’s termination of a Purchase Order
for convenience, nothing set forth herein in Section 18.4 shall have any effect
to limit BUYER’s obligations pursuant to Section 6.4.1 “Effect of
Cancellation/Reduction of Products under a Purchase Order”.
18.4.1 Completed Products or services: BUYER shall pay SUPPLIER for the purchase
price of any completed Products or services required for a Purchase Order prior
to the date of SUPPLIER’s receipt of BUYER’s Termination or Suspension Notice
(“Notice Date”). BUYER shall not be required to pay for any Products or services
completed after the Notice Date without BUYER’s written consent.
18.4.2 Product WIP and Raw Materials: BUYER shall pay SUPPLIER the reasonable
and actual costs incurred by Supplier, prior to the Notice Date, for Raw
Materials (on-hand and on-order) and WIP for the canceled or changed portion of
the order plus Indirect Support Costs. In all cases, however, the SUPPLIER’s
recovery will be limited as follows: (a) SUPPLIER will only be reimbursed for
Raw Materials (on-hand and on-order), MOQ and WIP which are not cancelable,
saleable, or otherwise usable by SUPPLIER; (b) The reasonable manufacturing
cycle time period for the Products in question will be the maximum period for
which SUPPLIER may claim WIP costs prior to the Notice Date; and (c) The
reasonable Lead-time necessary to order Raw Materials for the Products in
question will be the maximum period for which SUPPLIER may claim Raw Materials’
costs prior to the Cancel Date.
18.5 Transition Services. Upon expiration or termination of this Agreement,
BUYER may request that SUPPLIER provide transition services to BUYER to ensure
an orderly transfer of services to BUYER or any other third party BUYER may
designate as a successor to SUPPLIER. Transition services, if any, will be
undertaken at agreed upon rates in accordance with the terms of a Statement or
Work or change request, signed by both parties. During any such transition
period SUPPLIER agrees to maintain the same level of performance of services and
use its best efforts to cooperate with BUYER and the successor to effect an
orderly and efficient transition.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
19. Force Majeure/Business Continuity Plan
19.1 Business Continuity Plan. Beginning thirty (30) days following the
Effective Date of this Agreement and continuing through the termination or
expiration of this Agreement, SUPPLIER shall maintain a mutually agreeable
Business Continuity Plan to ensure the uninterrupted flow of Product to BUYER in
the case of the diminution or cessation of operations of SUPPLIER for any reason
that may affect BUYER’s relationships with BUYER’s customers including Force
Majeure. SUPPLIER shall provide such Business Continuity Plan to BUYER for
BUYER’s review no later than thirty (30) days from the date of this Agreement.
If a catastrophic event occurs including Force Majeure, SUPPLIER shall notify
BUYER immediately of the situation and shall implement, within three (3) days,
the Business Continuity Plan to resolve the problem. Only if SUPPLIER complies
with the obligations set forth in this Section 19.1 will SUPPLIER be temporarily
relieved of its obligations under this Agreement.
19.2 Force Majeure. Subject to Section 19.1 above, neither party shall be liable
for any delay in performance or non-performance (including payment obligations),
directly or indirectly caused by Act of God, fire, explosion, flood, war, act of
terrorism, act of, or authorized by any government, accident or any other
circumstances beyond the control of the Party. Any Party so delayed in its
performance will immediately notify the other by email or telephone or by the
most timely means otherwise available.
20. Insolvency
In the event that a party:

  (a)   Becomes insolvent or unable to pay its debts or perform its obligations
as they mature;     (b)   Becomes the subject of any voluntary or involuntary
proceeding in liquidation, dissolution, receivership, attachment, composition or
general assignment for the benefit of creditors; or     (c)   Pursues any other
remedies under any other law relating to relief for debtors,

Then such party will provide prompt notice to the other and reasonable
assurances therefore, as may be requested from the other party from time to
time, that it can and will perform its obligations under this Agreement. If such
notices or assurances are not received in a timely manner or are not reasonably
satisfactory to the party receiving the assurances, then such party may
terminate any Statement of Work or Purchase Order or this Agreement in whole or
in part.
21. Governing Law
This Agreement shall be construed, governed and interpreted in accordance with
the laws of the United States of America and the State of California, without
regard to choice of law principles. The U.N. Convention on Contracts for the
International Sale of Goods does not apply to this Agreement.
22. Disputes
All disputes arising out of or relating to this Agreement will be resolved by
binding arbitration to take place in County of Santa Clara, State of California,
United States of America, under the Rules of Arbitration of the International
Chamber of Commerce (the “RAICC”). The arbitration administration and appointing
authority will be the International Chamber of Commerce (the “ICC”), and the
arbitrator(s) shall apply the governing law as set forth in Section 21, to
decide the dispute. The arbitration will be conducted by a panel of three
arbitrators, one chosen by each party to this Agreement and the third by
agreement of the parties; failing agreement within thirty (30) days of
commencement of the arbitration proceeding, the ICC will appoint the third
arbitrator in accordance with the RAICC. The proceedings will be confidential
and conducted in English. The arbitral tribunal will have the authority to grant
any equitable and legal remedies that would be available in any judicial
proceeding instituted to resolve a disputed matter. The arbitration award will
be final and binding on the parties and the award may be entered by any court of
competent jurisdiction, and each of the parties irrevocably submits to the
jurisdiction of such court for confirmation and/or recognition and/or
enforcement of any award rendered by the arbitral tribunal in accordance with,
inter alia, the United Nations Convention on the Recognition and Enforcement of
Foreign Arbitral Awards. The arbitral tribunal will determine how the parties
will bear the costs of the arbitration. Notwithstanding the foregoing, with
respect to claims relating to intellectual property, each party will have the
right at any time to immediately seek injunctive relief, an award of specific
performance or any other equitable relief against the other party in any court
or other tribunal of competent jurisdiction. During the pendency of any
arbitration or other proceeding relating to a dispute between the parties, each
party will continue to exercise its remaining respective rights and fulfill its
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

18



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
remaining respective obligations under this Agreement. SUPPLIER hereby consents
to being served outside the State of California, United States of America with
any documents relating to any dispute, or proceedings in any court, permitted
under this Agreement. The rights and remedies provided by this Agreement shall
be cumulative and in addition to any other rights and remedies provided by law
or equity or those provided under the Uniform Commercial Code. The failure or
delay of either party to insist on performance of any provision of this
Agreement, or to exercise any right or remedy available under this Agreement,
shall not be construed as a waiver of that or any other provision (or any right
or remedy with respect thereto) with respect to any failure or delay that has or
may later occur. If any provision of this Agreement is or becomes void or
unenforceable by operation of law, the remaining provisions shall be valid and
enforceable. No part of this Agreement may be assigned or subcontracted by
either party without the prior written approval of the other party.
23. Compliance with Laws
23.1 SUPPLIER shall comply with all applicable laws and regulations and shall
monitor any modifications to them. This includes, but is not limited to, the
laws and regulations governing the following: environmental, health, safety,
labor, employment, child labor, intellectual property, discrimination and human
rights. SUPPLIER shall comply with the standards of the industry. SUPPLIER must
not use forced labor. SUPPLIER shall ensure the compliance of BUYER’s Products
with specific legal requirements applicable to the countries into which Products
are being sold to BUYER to the extent that the Specifications are in compliance
with such specific legal requirements.
23.2 Export Compliance
23.2.1 SUPPLIER shall promptly notify, and provide Buyer with, necessary or
applicable supporting documents, permits, approvals or information required to
comply with export or import regulations and/or BUYER policy, including
manufacturer’s affidavit, certificate of origin, manufacturer’s safety data
sheet and other items.
23.2.2 Transfer, export, re-export or import of Product, software or technology
may require an approved government license, permit, or other authorization from
the applicable government(s). Each party shall comply, at its own expense, with
all applicable import and export laws, restrictions, and regulations of the
United States and all other applicable foreign governments relevant to such
party.
23.2.3 Each party hereby acknowledges that it will not export any Product,
related documentation or technical data without first obtaining the required
export licenses. SUPPLIER hereby agrees to comply with the requirements of the
U.S. Foreign Corrupt Practices Act (“Act”) and shall refrain from making any
payments to third parties that would cause SUPPLIER or BUYER to violate the Act.
23.2.4 The Parties agree to comply with all laws, ordinances, rules,
regulations, and other requirements of all governmental units or agencies,
including obtaining all import/export and other permits, certificates, and
licenses required by foreign jurisdictions.
24. Indemnification
24.1 General SUPPLIER Indemnification: SUPPLIER is solely responsible for and
shall indemnify, defend and hold BUYER and its respective directors, officers,
agents, employees and customers (each a “BUYER Indemnitee”) harmless from and
against all claims, demands, threats, damages, losses, liabilities, costs,
expenses and reasonable attorney’s fees (collectively “Damages”) arising out of
a claim by a third party against a BUYER Indemnitee resulting from or alleged to
have resulted from non-payment of items purchased by SUPPLIER for BUYER under
this Agreement, any defect in SUPPLIER’s workmanship or failure of SUPPLIER to
comply with BUYER’s Specifications. BUYER will provide SUPPLIER with prompt
written notice of the claim and permit SUPPLIER, at SUPPLIER’s expense, to
control the defense, settlement, adjustment or compromise of any such claim.
BUYER may employ counsel at its own expense to assist it with respect to any
such claim. SUPPLIER shall not compromise or settle any claim (or portions
thereof) or consent to the entry of any judgment that imposes material
obligations on any BUYER Indemnitee without an unconditional release of all
liability of the BUYER Indemnitee as to each claimant or plaintiff.
24.2 General BUYER Indemnification: BUYER is solely responsible for and shall
indemnify, defend and hold SUPPLIER and its respective directors, officers,
agents, employees and customers (each a “SUPPLIER Indemnitee”) harmless from and
against all claims, demands, threats, damages, losses, liabilities, costs,
expenses and reasonable attorney’s fees (collectively “Damages”) arising out of
a claim by a third party against a SUPPLIER Indemnitee resulting from or alleged
to have resulted from any design or Specifications or use of BUYER’s Product
under or related to this Agreement (“General BUYER Indemnification”). However,
the General BUYER Indemnification shall not apply to claims the subject of
BUYER’s Infringement Indemnification in Section 24.4. SUPPLIER will provide
BUYER with prompt written notice of the claim and permit BUYER, at BUYER’s
expense, to control the defense, settlement, adjustment or compromise of any
such claim. SUPPLIER may employ counsel at its own expense to assist it with
respect to any such claim. BUYER shall not settle any claim (or portions
thereof) or consent to the entry of any judgment that imposes material
obligations on any SUPPLIER Indemnitee without an unconditional release of all
liability of the SUPPLIER Indemnitee as to each claimant or plaintiff
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
24.3 SUPPLIER Infringement Indemnification: SUPPLIER shall indemnify and hold
harmless BUYER, and, at BUYER’s request, defend BUYER and the BUYER Indemnitees
from and against any Damages arising from or relating to any claim that BUYER
infringes any proprietary rights of any third party as a result of the actual or
alleged infringement of any patent, copyright, trade secret, trademark, mask
work or other third party right worldwide arising from or related to the
manufacture of any Products or services furnished by SUPPLIER under this
Agreement. BUYER will provide SUPPLIER with prompt written notice of the claim
and permit SUPPLIER, at SUPPLIER’s expense, to control the defense, settlement,
adjustment or compromise of any such claim. BUYER may employ counsel at its own
expense to assist it with respect to any such claim. SUPPLIER shall not
compromise or settle any claim (or portions thereof) or consent to the entry of
any judgment that imposes material obligations on any BUYER Indemnitee without
an unconditional release of all liability of the BUYER Indemnitee as to each
claimant or plaintiff.
24.3.1 If the exercise by BUYER or any BUYER Indemnitee of any rights granted
herein is enjoined, or in BUYER’s reasonable opinion is likely to be enjoined,
at BUYER’s request and option, and without prejudice to any other rights and
remedies Buyer otherwise may have at law, in equity, or under this Agreement,
SUPPLIER shall, at its expense, use its best efforts to:

  (a)   Procure from the person(s) claiming infringement a license for BUYER to
continue to exercise all rights granted under this Agreement; or,     (b)  
Modify, without diminishing existing functionality, the allegedly infringing
item to avoid infringement.

If options (a) and (b) cannot be accomplished despite such attempts, then, in
addition to any other rights at law or in equity or otherwise provided for in
this Agreement, SUPPLIER shall refund to BUYER all amounts previously paid to
SUPPLIER under this Agreement related to such infringing item.
24.4 BUYER Infringement Indemnification: BUYER shall indemnify and hold harmless
SUPPLIER, and, at SUPPLIER’s request, defend SUPPLIER and the SUPPLIER
Indemnitees from and against any Damages arising from or relating to any claim
that SUPPLIER infringes any proprietary rights of any third party as a result of
the actual or alleged infringement of any patent, copyright, trade secret,
trademark, mask work or other third party right worldwide arising from or
related to the use or sale by BUYER of any Products manufactured by SUPPLIER in
accordance with the Specifications under this Agreement. SUPPLIER will provide
BUYER with prompt written notice of the claim and permit BUYER, at BUYER’s
expense, to control the defense, settlement, adjustment or compromise of any
such claim. SUPPLIER may employ counsel at its own expense to assist it with
respect to any such claim. BUYER shall not settle any claim (or portions
thereof) or consent to the entry of any judgment that imposes material
obligations on any SUPPLIER Indemnitee without an unconditional release of all
liability of the SUPPLIER Indemnitee as to each claimant or plaintiff.
25. LIMITATION OF LIABILITY
25.1 EXCEPT FOR LIABILITY RESULTING FROM A PARTY’S INFRINGEMENT INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT OR A PARTY’S BREACH OF ANY OBLIGATION OF
CONFIDENTIALITY, IN NO EVENT SHALL EITHER PARTY OR THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS BE LIABLE FOR ANY INDIRECT, SPECIAL, PUNITIVE,
EXEMPLARY, OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING BUT NOT LIMITED TO
LOST PROFITS, WITH RESPECT TO THIS AGREEMENT, EVEN IF THE PARTIES HAVE BEEN
ADVISED OF THE POSSIBILITY OF THE SAME OR EVEN IF SAME WERE REASONABLY
FORESEEABLE.
25.2 Except for liability resulting from a party’s breach of any obligation of
confidentiality, the entire and aggregate liability of a party and the other
party’s exclusive remedy for all claims of any nature against such party shall
not exceed the lesser of: [***]
25.3 Nothing in any of either party’s documentation, any Statement of Work or
any Purchase Order shall have the effect of extending or changing the
liabilities of the parties, their directors, officers, employees and agents as
provided for in this Section.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
25.4 The provisions of this Section apply whether the claim for damages arises a
result of contract, tort (including negligence), or any other statutory, legal
or equitable grounds.
26. Audits
26.1 SUPPLIER shall keep and maintain accurate records relevant to this
Agreement and all Statements of Work and Purchase Orders issued hereunder for a
period of seven (7) years after final payment under this Agreement. Subject to
reasonable confidentiality restrictions imposed by SUPPLIER, SUPPLIER shall
permit the authorized representative of BUYER or its designee or both at any
reasonable time to inspect or audit certain data. If BUYER requests any data in
a format that SUPPLIER is unable to provide to BUYER due to SUPPLIER’s existing
confidentiality obligations to any third party, then SUPPLIER will provide the
requested data in an alternative form or format, to be determined by SUPPLIER,
as required to comply with its confidentiality obligations.
26.2 SUPPLIER warrants and represents that it has internal controls in place, as
well as auditing procedures (scheduled and random), consistent with industry
best practices and standards. SUPPLIER will provide, at SUPPLIER’s sole expense,
to BUYER, on an annual basis, a SAS 70 Type II report expressing an independent
opinion about the adequacy of SUPPLIER’s financial control environment and the
corresponding operating effectiveness of the controls performed by SUPPLIER upon
which BUYER relies.
26.3 Subject to reasonable confidentiality restrictions imposed by SUPPLIER,
agreed to by BUYER, BUYER, or its authorized agent, shall have the right to
audit and review records and all facilities as required to verify compliance and
adherence to the terms of this Agreement. If BUYER requests any records in a
format that SUPPLIER is unable to provide to BUYER due to SUPPLIER’s existing
confidentiality obligations to any third party, then SUPPLIER will provide the
requested information included in such records in an alternative form or format,
to be determined by SUPPLIER, as required to comply with its confidentiality
obligations. Such audit may be conducted any time during the term of the
Agreement, after BUYER provides written notice at least five (5) Business Days
in advance and shall take place during SUPPLIER’s normal business hours. In the
event an audit determines non-compliance with the terms of the Agreement,
SUPPLIER shall bear the costs of the audit.
26.4 Where applicable, BUYER may impose additional audit requirements where
deficiencies in compliance are determined as related to support of the terms of
this Agreement. Such additional audit requirements shall be subject to the same
limitations set forth herein at section 26.
27. Acquisition. For any business where BUYER acquires a controlling interest:
27.1 If that acquired business has an existing agreement with SUPPLIER, the
volume purchased under that agreement will be included in the then-current BUYER
volume discount calculations immediately for discount purposes (retroactive to
the beginning of the then-current measurement period for determining the
discount); and
27.2 If that acquired business has more favorable commercial terms in its
existing agreement with SUPPLIER than BUYER has in this Agreement, the more
favorable commercial terms will immediately apply to this Agreement; and
27.3 This Agreement, as modified by section 27.1.2, will apply to both BUYER and
that acquired business immediately.
28. Insurance
28.1 Minimum Insurance Required. During the term of this Agreement, SUPPLIER
will obtain and maintain at its sole expense, with financially reputable
insurers licensed to do business in all jurisdictions where Products are
manufactured and services are performed, liability insurance sufficient to
protect BUYER from any claims described herein, and in any event no less than
the policies and limits set forth below. SUPPLIER will pay the premiums
therefore, and deliver to BUYER, upon execution of this Agreement, proof of such
insurance.

          Minimum Coverage   Limits
1) Worker’s Compensation
  Statutory
2) Employer’s Liability
  $500,000 each accident
4) Automobile Liability Insurance
  $1,000,000 each occurrence
5) Commercial General Liability
  $ 10,000,000  

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
28.2 Where applicable, BUYER may propose additional insurance requirements based
upon the nature of the specific Products and services to be purchased from
SUPPLIER. Such additional requirements shall be outlined in an “Additional
Insurance Requirements” Exhibit to this Agreement and agreed upon by the
parties.
28.3 Every insurance policy providing the coverage required in this Section
shall contain the following or equivalent clause: “No reduction, cancellation or
expiration of the policy shall be effective until thirty (30) days from the date
written notice thereof is actually received by SUPPLIER.” Upon receipt of any
notice of reduction, cancellation or expiration, SUPPLIER shall immediately
notify BUYER.
28.4 BUYER and its affiliates shall be named as an additional insured under the
Commercial General Liability Insurance policies described in this Section.
SUPPLIER waives all rights of recovery against BUYER and its affiliates for any
loss or damage covered by the Commercial General Liability Insurance policies.
28.5 SUPPLIER is solely responsible for the claims of its employees and shall
release, defend, and indemnify BUYER and its affiliates from and against such
claims.
28.6 The complete or partial failure of SUPPLIER’s insurance carrier to fully
protect and indemnify BUYER and its affiliates or the inadequacy of the
insurance coverage shall not in any way lessen or affect the obligations of
SUPPLIER to indemnify BUYER or its affiliates.
29. Notices
Any notice or other document or communication required or permitted hereunder to
the parties hereto will be deemed to have been duly given only if in writing and
delivered by any of the following methods: (i) certified U.S. mail, return
receipt requested, postage prepaid; or (ii) deposit with a recognized commercial
overnight courier service, fees prepaid, in each case delivered to the addresses
of the receiving parties set forth below or such other addresses as such parties
may subsequently dictate according to the notice provisions hereof. Notice is
deemed to have been given five (5) Business Days after deposit in the mail or
one day after deposit with overnight carrier or delivery service, except that
notice of change of address is effective only upon receipt. Notice is not deemed
to have been given to either party unless the notice to the receiving party’s
General Counsel has been delivered.
If to SUPPLIER, all notices shall be addressed and delivered to:
Fabrinet
C/O Fabrinet USA, Inc.
4104-24th Street, Suite 345
San Francisco, CA 94114
Attention: General Counsel
Telephone: 619-246-0097
Facsimile: 619-374-2540
If to BUYER, all notices shall be addressed and delivered to:
Oclaro Inc.
2560 Junction Ave.
San Jose, CA 94538
Attention: General Counsel
Telephone: 408-813-5522
Facsimile:
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
30. Amendment
Any and all amendments, alterations, or additions to this Agreement must be in
writing and executed by SUPPLIER and an authorized representative of BUYER. No
modifications to this Agreement proposed by SUPPLIER, or “riders” whether
inserted in the page margins or attached on separate pages, shall be binding on
BUYER unless signed or initialed by a duly authorized representative of BUYER.
31. Waiver
The failure of either party at any time to require performance by the other
party of any provision hereof will not affect in any way the right to require
such performance at any time thereafter. The waiver by either party of a breach
of any provision hereof will not be taken or held by the other party to be a
waiver of the provision itself unless such a waiver is expressed in writing.
32. Severability
32.1 Any provision in this Agreement which is held to be illegal or
unenforceable in any jurisdiction shall be ineffective to the extent of such
illegality or unenforceability without invalidating the remaining provisions and
any such illegal or unenforceable provision shall be deemed to be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law.
32.2 IT IS EXPRESSLY AGREED THAT EACH PROVISION OF THIS AGREEMENT (INCLUDING THE
STATEMENT(S) OF WORK and PURCHASE ORDERS) THAT PROVIDES FOR A LIMITATION OF
LIABILITY OR REMEDIES, DISCLAIMER OF WARRANTIES, INDEMNIFICATION OF A PARTY OR
EXCLUSION OF DAMAGES OR OTHER REMEDIES IS SEVERABLE AND INDEPENDENT OF ANY OTHER
PROVISION AND IS INTENDED TO BE ENFORCED AS SUCH. FURTHER, IT IS EXPRESSLY
AGREED THAT IN THE EVENT ANY REMEDY UNDER THIS AGREEMENT IS DETERMINED TO HAVE
FAILED OF ITS ESSENTIAL PURPOSE, ALL LIMITATIONS OF LIABILITY AND EXCLUSIONS OF
DAMAGES OR OTHER REMEDIES SET FORTH IN THIS AGREEMENT SHALL REMAIN IN EFFECT.
33. Survival
The provisions of this Agreement that would naturally survive termination shall
so survive.
34. Agreement of Precedence
Each Statement of Work and Purchase Order shall be governed by the terms of this
Agreement and the terms set out in the Statement of Work or Purchase Order. In
the event of any conflict or inconsistency between the provisions of this
Agreement and any Joint Service Agreement, Statement of Work or Purchase Order,
the same shall be resolved by giving precedence to this Agreement (including any
exhibits or addenda).
35. Counterparts
This Agreement may be signed in counterparts, including but not limited to
facsimile or scanned versions of the full document, each of which shall be
deemed to be an original but all of which shall constitute an original and the
same instrument.
36. Entire Agreement
This Agreement, together with all valid attachments, exhibits, supplemental
sheets and riders, constitutes the entire understanding and agreement of the
Parties with respect to the subject matter hereof, and supersedes all prior or
contemporaneous communications, understandings, representations and agreement,
whether written or oral, with respect to such subject matter.
Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
IN WITNESS WHEREOF the parties have executed this Agreement on the day and year
first above written.

     
OCLARO INC
  FABRINET
 
   
 
   
Date
  Date  
 
   
Signature
  Signature
 
   
 
   
Printed Name
  Printed Name
 
   
 
   
Title
  Title

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT

Exhibit A
APPROVED MANUFACTURING LOCATIONS
1. Approved Manufacturing Locations.
Fabrinet Pinehurst facility
2. Program Management (to be included in JSA).
SUPPLIER shall propose a program management team (“Team”) for each Approved
Manufacturing Location. Each Team will have a Program Manager as the primary
contact person working with BUYER in connection with the manufacturing of the
Products at the applicable location. Each Team shall be set forth on this
Exhibit A. Each Team shall be subject to BUYER’s written approval. SUPPLIER may
change a Team member upon prior written approval from BUYER. Prior to assignment
by SUPPLIER of a new Program Manager, BUYER reserves the right to interview and
approve all potential candidates, either existing SUPPLIER employees or new hire
candidates.

                  Role   NPI     Production  
Program Manager
               
Manufacturing Engineer
               
Test Engineer
               
Buyer
               
Planner
               
Quality
               

SUPPLIER Management Team:

  •   TCS Manager / Dir. Ops:     •   Dir., Sales & Marketing:     •   General
Manager—US:     •   Dir., Alliance Management:

 





--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT

Exhibit B
BUILD REQUEST AND BUILD PLAN FORM
These forms are set forth for example only. The parties may mutually agree in
writing to any change in format.
Build Request
The Build Request is provided by BUYER to SUPPLIER at least monthly.
Build Request Form (BUYER Requested MPS)

                                                                      Units  
Product   Wk1     Wk2     ...     Wk26     Mo7     Mo8     ...     Mo12  
Name, #
                                                               
Name, #
                                                               
Name, #
                                                               
Name, #
                                                               
Name, #
                                                               

Build Plan
The Build Plan is provided by SUPPLIER to BUYER, after receiving Build Request,
and then jointly reviewed. The proposed Build Plan is discussed, any adjustments
are made, and the Build Plan is agreed upon jointly. The updated and agreed upon
Build Plan is then published by SUPPLIER.
Build Plan Form (SUPPLIER Committed MPS)

                                                                      Units  
Product   Wk1     Wk2     ...     Wk26     Mo7     Mo8     ...     Mo12  
Name, #
                                                               
Name, #
                                                               
Name, #
                                                               
Name, #
                                                               
Name, #
                                                               

 





--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT

Exhibit C
PRODUCT LIST, PRICES AND SHIPPING TERMS
Description of Products
Specific Products to be manufactured by SUPPLIER for BUYER will be specified in
the Statement of Work and Build Request.
Product Price
The unit prices charged by SUPPLIER for the Products shall be those set forth on
the applicable Statement of Work, less the applicable discount, if any, stated
therein. SUPPLIER shall be solely responsible for the purchase of all Components
and parts required for manufacture production of the Products within the
Lead-time. [***]. Prices are exclusive of costs of Product delivery, insurance,
taxes, customs, duties, landing, storage and handling fees included in the
original price quotation, and/or cost for documents or certificates required for
Product exportation or importation.
Out of Warranty Repair Charge
Out of warranty repair requirements will be defined and set forth on each
Statement of Work. If desired, BUYER may request SUPPLIER to repair out of
warranty products. For such products, BUYER and SUPPLIER will agree on pricing
in the applicable Statement of Work.
Invoices
Unless otherwise set forth on the applicable Statement of Work, subject to
acceptance of Products as provided in Section 10 of the Agreement, BUYER shall
make payment for the invoices [***].
Product Pricing
Definitions:
CM G&A means the SUPPLIER’s general and administrative costs including the cost
of capital for the purposes of pricing
CM Profit means the amount of SUPPLIER’s profit for the purposes of pricing
CM Mark-Up means the CM G&A and CM Profit attributed to a Product by BUYER.
Consumables means the actual consumable consumption. Where allocation
assumptions are required, allocation will be made on the basis of Direct Labor
hours
Direct Labor means the actual fully-loaded direct labor cost applied to actual
touch time per unit, including standard rate, “yielded rate”, and rework labor.
Direct Materials means the actual direct materials costs per unit, net of any
discounts or rebates (BOM cost).
Facilities Costs means the actual costs for all facilities and infrastructure
support for Products, including without limitation building and facilities
staff; equipment; warehouse facilities and staff; security; maintenance. Where
allocation assumptions are required, Facilities Costs will be allocated to
Product families based upon their facility requirements and to Products within a
Product family on the basis of Direct Labor hours.
Indirect Labor means the actual costs for all indirect support for Products
including without limitation engineering, purchasing, maintenance, quality,
planning, purchasing, etc. Where allocation assumptions are required, Indirect
Labor costs will be allocated to Product families based upon their actual
support and requirements and to Products within a Product family on the basis of
Direct Labor hours.
Overhead means the Indirect Labor and Facilities Costs attributed to a Product
by BUYER.
Scrap means the actual scrap rate, net of salvage/rework value
Variable Cost means the Direct Materials, Direct Labor, Scrap and Consumables
attributed to a Product by BUYER.
Pricing Model
Pricing shall be determined and adjusted as set forth herein. The parties agree
that the price shall consist of the sum of Variable Cost plus Overhead plus CM
Mark-Ups, all as further illustrated in the Table C-1.

 

 



--------------------------------------------------------------------------------



 



Table C-1

     
Cost Element
  Components
 
   
Variable Cost
  Direct Materials
 
   
Cost Element
  Components
 
   
 
  Direct Labor
 
   
 
  Scrap
 
   
 
  Consumables
 
   
Overhead
  Indirect Labor
 
   
 
  Facilities Costs
 
   
CM Mark-Ups
  CM G&A, including cost of capital
 
  CM Profit

Variable costs and Overhead shall be based upon the actual costs and the parties
agree that BUYER shall have access to all documentation to determine actual
costs. Overhead costs shall be determined as described herein. Upon notice,
BUYER may audit SUPPLIER records to determine actual costs. CM Mark-Ups shall be
based upon mutual agreement of the parties.
Furthermore, BUYER shall price Overhead by category of Product. Each Product
will be assigned an overhead pricing category as described in Table C-2 and as
illustrated in Table C-3, and all Products in that category will have the same
Overhead rate.
Table C-2

      Timing   Activity
Initial Cost Program Setup
 
•    Assign product to an Overhead category containing like Products with
similar support requirements.
 
   
 
 
•    Establish actual costs for Indirect Labor and Facilities for each Product
family.
 
   
 
 
•    Define Overhead rates for each category as the median of per-unit costs for
all Products in that category.
 
   
 
 
•    Define boundaries of each category to be the midpoint between the Overhead
rate for that category and the next lower/higher category.
 
   
 
 
•    Compare actual costs per Product to the category boundaries. Re-assign
products to lower/higher categories when actual costs for that product are
outside the boundaries for the initially-assigned category.
 
   
Annually
 
•    Reset Overhead rates for each category based on current actual support
costs, as mutually assessed and agreed.
 
   
 
 
•    Establish quarterly volume forecast by Product family and volume
variability limits which would shift the Product family to a higher/lower
category.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT

      Timing   Activity
Quarterly
  Shift Products to different Overhead categories based on current actual
support requirements, and establish the appropriate volume adjustment to reflect
prior quarter actual family volumes.

Table C-3
Illustrative Example:

 
VALUES ARE FOR ILLUSTRATIVE EXAMPLE ONLY

          Overhead Cost   Overhead Rate     Category   (per DL Hour)   Products
1
  [***]   Product A, Product C, Product F, Product N
2
  [***]   Product B, Product E, Product R
3
  [***]   Product D, Product G, Product L, Product M
4
  [***]   Product H, Product J, Product K
...
  ...   ...
N
  [***]   Product P

Overhead categories will be specified in the Statement of Work for a Product.
Overhead adjustments
On a quarterly basis, BUYER and SUPPLIER will adjust the Product family Overhead
rate based upon the prior quarter actual volume for the Product family. In the
case of volumes significantly above or below the volumes planned in the annual
rate setting process, an adjustment factor shall be applied to the actual
Overhead rate to compensate for Overhead over or under absorption as set forth
in Table C-4 (“Adjustment Factor”). The quarterly rate will be calculated as
follows: [Product family Overhead rate] x [Adjustment Factor].
Table C-4
Adjustment Factors :

                  Volume Deviation   Adjustment Factor     Adjustment Factor  
from Plan   (Volumes above Plan)     (Volumes below Plan)  
[***]
    [***]       [***]  
[***]
    [***]       [***]  
[***]
    [***]       [***]  
[***]
    [***]       [***]  

BUYER shall establish the CM Mark-Up by reviewing CM G&A including all costs not
otherwise defined as Variable Cost or Overhead as well as the CM Profit and
expressed as a percentage of total cost (Variable Cost + Overhead).

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
NPI Pricing
BUYER shall establish pricing for newly introduced Products (NPI) as described
herein.
(i)Variable Cost will be priced in the same manner as described above
(ii) Overhead will be priced as follows: Upon SUPPLIER’s award of a new Product,
SUPPLIER and BUYER shall determine: (a) the cost of Overhead, (b) the Overhead
category for the initial ramp period for NPI based upon additional support
requirements; (c) the Overhead category for volume production (based on the
anticipated support requirements for volume production), and (d) the timing
required to reach volume production as a result of a ramp plan including the
anticipated calendar quarter of migration from NPI to volume production, The
Product will shift Overhead categories as part of a quarterly reassignment for
all Products at which time any significant departures from the ramp plan will be
addressed.
(iii) CM Mark-up will be priced equal to the CM Mark-Up for volume production.
Volume Discounts
For each Product, BUYER shall establish volume discounts for Overhead and CM
Mark-Ups upon Product volume reaching established thresholds. For Overhead,
BUYER shall set a percentage change in the Overhead cost for all Overhead
categories based on a set deviation from the standard volume in such Overhead
categories. For CM Mark-Up, BUYER shall set a percentage reduction in the CM
Mark-Up cost for all Products upon reaching a series of volume thresholds using
the prior quarter’s actual total business volume with the SUPPLIER as set forth
in Table C-5.
Overhead and CM Mark-Up rates based upon volume shall be established/reset on an
annual basis, and applied each quarter using volumes from the prior quarter
except as adjusted in Section 27 above
Table C-5
Volume price adjustments will be calculated as follows:

                              Profit Margin   Revenue (Quarterly)   SG&A
Adjustment     Adjustment  
[***]
    [***]       [***]  
[***]
    [***]       [***]  
[***]
    [***]       [***]  
[***]
    [***]       [***]  

Adjustments for yield variability
Scrap will be adjusted quarterly, with within-quarter adjustments if outside
[***] from the current quarter’s agreed value.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Baseline for Transition to New Cost Model
At the time of transition to the new cost model, the baseline level of support
provided by SUPPLIER is as follows:
Indirect Labor and Facilities Allocated to Product Lines:

          Product   MIM(VOA)  
 
       

Overhead Detail

          Indirect Labor   Staffing  
Director
    [***]  
Manager
    [***]  
Sr. Eng
    [***]  
Eng (Assy/Test)
    [***]  
Tech
    [***]  
Materials
    [***]  
QA Engineer
    [***]  
QA Operator
    [***]  
Operators
    [***]  
Trainer
    [***]  
MH
    [***]  
Production Support
    [***]  
Supervisor
    [***]  
 
     
 
    [***]  
 
     

          Facilities   SQft Required  
Mfg Space
    [***]  

          Product   HPL  
 
       

Overhead Detail

          Indirect Labor   Staffing  
Director
    [***]  
Manager
    [***]  
Sr. Eng
    [***]  
Eng (Assy/Test)
    [***]  
Tech
    [***]  
Materials
    [***]  

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT

         
QA Engineer
    [***]  
QA Operator
    [***]  
Operators
    [***]  
Trainer
    [***]  
MH
    [***]  
Production Support
    [***]  
Supervisor
    [***]  
 
     
 
    [***]  
 
     

          Facilities   SQft Required  
Mfg Space
    [***]  

          Product   EDFA  
 
       

Overhead Detail

          Indirect Labor   Staffing  
Director
    [***]  
Manager
    [***]  
Sr. Eng
    [***]  
Eng (Assy/Test)
    [***]  
Tech
    [***]  
Materials
    [***]  
QA Engineer
    [***]  
QA Operator
    [***]  
Operators
    [***]  
Trainer
    [***]  
MH
    [***]  
Production Support
    [***]  
Supervisor
    [***]  
 
     
 
    [***]  
 
     

          Facilities   SQft Required  
Mfg Space
    [***]  

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT

          Product   MIM/NMS (Non VOA)  
 
       

Overhead Detail

          Indirect Labor   Staffing  
Director
    [***]  
Manager
    [***]  
Sr. Eng
    [***]  
Eng (Assy/Test)
    [***]  
Tech
    [***]  
Materials
    [***]  
QA Engineer
    [***]  
QA Operator
    [***]  
Operators
    [***]  
Trainer
    [***]  
MH
    [***]  
Production Support
    [***]  
Supervisor
    [***]  
 
     
 
    [***]  
 
     

          Facilities   SQft Required  
Mfg Space
    [***]  

          Product   MODULATOR  
 
       

Overhead Detail

          Indirect Labor   Staffing  
Director
    [***]  
Manager
    [***]  
Sr. Eng
    [***]  
Eng (Assy/Test)
    [***]  
Tech
    [***]  
Materials
    [***]  
QA Engineer
    [***]  
QA Operator
    [***]  
Operators
    [***]  
Trainer
    [***]  
MH
    [***]  
Production Support
    [***]  
Supervisor
    [***]  
 
     
 
    [***]  
 
     

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT

          Facilities   SQft Required  
Mfg Space
    [***]  

          Product   TDC  
 
       

Overhead Detail

          Indirect Labor   Staffing  
Director
    [***]  
Manager
    [***]  
Sr. Eng
    [***]  
Eng (Assy/Test)
    [***]  
Tech
    [***]  
Materials
    [***]  
QA Engineer
    [***]  
QA Operator
    [***]  
Operators
    [***]  
Trainer
    [***]  
MH
    [***]  
Production Support
    [***]  
Supervisor
    [***]  
 
    [***]  

          Facilities   SQft Required  
Mfg Space
    [***]  

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Indirect Labor and Facilities Not Allocated Directly to Product Lines:
COMMON BU

          Indirect Labor   Staffing  
Director
    [***]  
Manager
    [***]  
Sr. Eng
    [***]  
Eng (Assy/Test)
    [***]  
Tech
    [***]  
Materials
    [***]  
QA Engineer
    [***]  
QA Operator
    [***]  
Operators
    [***]  
Trainer
    [***]  
MH
    [***]  
Production Support
    [***]  
Supervisor
    [***]  
 
     
 
    [***]  
 
     

SUPPORT TEAM

          Indirect Labor   Staffing  
Director
    [***]  
Manager
    [***]  
Sr. Eng
    [***]  
Eng (Assy/Test)
    [***]  
Tech
    [***]  
Materials
    [***]  
QA Engineer
    [***]  
QA Operator
    [***]  
Operators
    [***]  
Trainer
    [***]  
MH
    [***]  
Production Support
    [***]  
Supervisor
    [***]  
 
     
 
    [***]  
 
     

          Facilities   SQft Required  
Lab space
    [***]  
Warehouse space
    [***]  
Other
       

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit D
EXAMPLE STATEMENT OF WORK
This Statement of Work is entered into as of <month>, <year>, between BUYER and
SUPPLIER
WHEREAS, SUPPLIER is in the business of manufacturing products, including
hardware and software products, on a contract basis for its customers;
WHEREAS, BUYER sells hardware and owns and licenses related software and
technology;
WHEREAS, the parties intend for this document to serve as a Statement of Work
under which SUPPLIER will manufacture and sell to Products to BUYER as defined
in the terms set forth in this Statement of Work;
NOW, THEREFORE, in consideration of the promises and agreements of the parties
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
Product Names/ Numbers, Build Quantity, and Pricing

          Pricing Model Component   Per-Unit Pricing  
Direct Materials
       
Direct Labor
       
Scrap
       
Consumables
       
Freight
       
Indirect Labor
       
Facilities Costs
       
CM G&A, including cost of capital
       
CM Profit
       
Total Per-Unit Pricing
       

                          Product Name/Number   Build Quantity     Price/Unit  
  Extended Price  
 
                       

 

 



--------------------------------------------------------------------------------



 



All prices are based on the agreed upon Overhead pricing matrix for these
products per Exhibit C of the Manufacturing and Purchase agreement. If this
Product is an NPI Product, the timing of Overhead pricing transition from
introduction to volume production will be established as following:
MANUFACTURING AND PURCHASE AGREEMENT

                  Product Name/ Number   Fiscal Quarter     Overhead Rate  
 
               

Price takedowns are agreed as follows:

                  Product Name/Number   Fiscal Quarter     Scheduled Price
Reduction (%)  
 
               

Delivery, Insurance and Taxes
If Product requires special instructions for delivery, insurance and taxes
BUYER’s requirements will be specified in this section and will appear as
separate line items on SUPPLIER’s invoice.
Lead Times

          Product Name/Number   Lead Time  
 
       

Specifications
Engineering Specifications for each Product are attached to this Statement of
Work.
Manufacturing Location
All products under this Statement of Work will be manufactured at SUPPLIER’s
facility:
SUPPLIER
Address1
Address2
City, State Zip
Materials
Unique Materials

          Part Number   Description  
 
       

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Non Cancellable Non Returnable Materials

          Part Number   Description  
 
       

Schedule
Append transfer / transition / ramp schedule here, including milestones, target
quantities, and target yields
Testing Requirements
Following are the testing requirements for each of the Products covered under
this Statement or work.

  •   First Article Inspection by SUPPLIER and BUYER     •   Automated Optical
Inspection of all boards by SUPPLIER     •   Flying Probe test of all boards by
SUPPLIER     •   Additional testing requirements as follow:

o
Quality Control Requirements
Append additional quality control requirements here.
Packing
All Products shall be packaged and prepared for shipment in a manner which
(i) follows the requirements set forth by BUYER, (ii) follows good commercial
practice, (iii) is acceptable to common carriers for shipment, and (iv) is
adequate to ensure safe arrival. Each shipment shall be accompanied by a packing
slip which will include BUYER’s part numbers, Purchase Order number, the
quantity shipped, and country of origin. Shipping marks and labels shall not
contain any identifying references such as Product names and model numbers, to
minimize the risk of theft and shrinkage.
Additional packing instructions follow:
Shipping
All shipment of Product shall be as specified in the Manufacturing and Purchase
Agreement except as specified in this section.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit E
BUYER TRADEMARKS
This page intentionally left blank.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit F
SHIPPING TERMS
Shipping
Unless otherwise agreed by the parties and set forth on the applicable Statement
of Work, all shipment of Product shall be [***]. Title and risk of loss shall
pass to BUYER upon SUPPLIER’s tender of delivery to the common carrier or
BUYER’s designee at SUPPLIER’s shipping dock. All shipments will be charged
directly to BUYER.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit G
PURCHASE PRICE VARIANCE FORM
[EXAMPLE]

                                                                         
SUPPLIER       Current               Qty         Buyer                   Site  
SUPPLIER   QtrStd   Total       Unit   Received         Component       SUPPLIER
          Buyer   Commodity   W/   Lead   Purchase   PPV   Last   Extended  
Explanation Part No   Descr   Site   Mfc   MPN   Name   Mgr   BUYER   Time  
Price   $   Month   PPV $   for PPV
 
                                                   
 
                                                   
 
                                                   

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit H
RETURN AND REPAIR SERVICES

1.   Product Repairs. SUPPLIER will repair a defective Product and forward the
same back to BUYER or BUYER’s customer as requested by BUYER. SUPPLIER will
Repair defective product to BUYER standards. SUPPLIER will upgrade repaired
Product to the most recent BUYER approved ECO level. SUPPLIER shall charge rates
as specified in a Statement of Work. Any Repair shall be warranted for the
remainder of the warranty period or six (6) months, whichever is longer. This
statement excludes Product which has been damaged by accident, abuse or misuse.
BUYER reserves the option to perform out-of-warranty Repairs at Repair
facilities designated by BUYER. In the event BUYER exercises the option to
perform Repairs at such designated facilities, SUPPLIER shall provide all
required product specifications, engineering documentation, and test and Repair
procedures.   2.   Return Material Authorization (RMA). SUPPLIER shall provide
BUYER with RMA procedures. The following procedure shall apply to SUPPLIER’s
Repair of Products.

  (i)   Turn-Around Time. SUPPLIER will use its best efforts to provide BUYER
with a RMA number within one (1) Business Day after receipt of request. SUPPLIER
will Repair the defective Product and forward the same back to BUYER within five
(5) Business Days after receipt. SUPPLIER will provide expedited Repair service
to accommodate BUYER emergency requirements at a minimal expedite charge, [***].
    (ii)   Reporting. BUYER Repaired Products will be returned with a detailed
Repair report for each unit. SUPPLIER will provide a monthly report of: (i) RMAs
processed, including failure analysis and (ii) physical inventory of BUYER owned
material. Upon special request, SUPPLIER will provide inventory status within
two (2) Business Days.     (iii)   Shipping charges. SUPPLIER will pay shipping
charges on all in-warranty Products shipped to SUPPLIER for Repair. BUYER will
pay shipping charges on out-of-warranty Products shipped to SUPPLIER for Repair.
SUPPLIER will pay shipping charges on Products returned to BUYER.     (iv)  
Marking requirements. On all Products returned to BUYER, SUPPLIER will affix
label that identifies Product, including model number, serial number, current
hardware and/or software revision level, and RMA number.

3.   Problem with Specification or Component. If a defect in a Product is caused
by (i) a design required by the Specifications or (ii) a failure by a Component
required by the Specifications, SUPPLIER shall perform the obligations in this
Exhibit H and BUYER shall pay to SUPPLIER the fees mutually agreed upon by the
parties in advance in writing.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT

Exhibit I
QUALITY REQUIREMENTS
This Exhibit sets forth SUPPLIER’s obligations with respect to the quality of
the Products. SUPPLIER agrees to conform to the minimum requirements established
by the BUYER Quality Systems Requirements. In addition, SUPPLIER shall conform
to SUPPLIER’s internal ISO 9002-compliant Quality Systems Requirements for the
term of this Agreement.
1. SUPPLIER Quality Control Plan and Process Capability
SUPPLIER will establish, maintain and manage a quality assurance plan and
program for the Products that is consistent with standard industry practices to
ensure that the overall reliability, quality and performance objectives stated
in the applicable Statement of Work are achieved and the Products comply with
the Specifications (the “Quality Control Plan”). The Quality Control Plan is
subject to BUYER’s prior written approval. BUYER will have the right during
normal business hours to audit SUPPLIER’s compliance with the Quality Control
Plan. Such audit will include, without limitation, BUYER’s access, on-line or
otherwise, to SUPPLIER’s (i) Product test data and any statistical analysis of
such data, (ii) Product improvement issues and data, (iii) Product time studies,
test yields, repair and scrap reports, efficiency reports and incoming and
outgoing inspection details, (iv) in-process repair and service repair and
statistical data, and (v) corrective and preventive action systems. Such
documentation will be logged into a permanent file and will be available for
BUYER’s inspection at all times during the term of this Agreement.
As part of the Quality Control Plan, SUPPLIER is required to document and retain
objective evidence of the following: a detailed production process flow showing
how SUPPLIER will control the production system; receiving inspection and
material certification processes; outgoing inspection, in-process inspection,
calibration of all Inspection Measurement and Test Equipment (IMTE); Measurement
Systems Analyses for all IMTE used in the production of BUYER Products;
maintenance of all equipment defined in production process flow; an
organizational chart which identifies the members of SUPPLIER team who formulate
and execute SUPPLIER approach to quality; and title and number of all applicable
documents.
2. Inspection and Testing
Products purchased pursuant to this Agreement shall be subject to initial
inspection, testing, and acceptance or non-acceptance by BUYER, which shall
occur within thirty (30) days of final test. SUPPLIER shall perform First
Article Inspection (FAI). BUYER’s quality assurance personnel (“BUYER Quality
Assurance”) may approve the Product for production, disapprove the Product for
production or require immediate corrective action for all the non-conformances
found during the FAI. BUYER may have the SUPPLIER approve or disapprove the
Product for production with BUYER’s authorization. Any non-conformances shall be
corrected within the time periods determined by BUYER.
SUPPLIER will manufacture the Products in accordance with the quality
requirements, standards and expectations as set forth in the Specifications, and
as otherwise mutually agreed upon by the parties in writing. SUPPLIER will not
ship any Product to BUYER which is not in conformance with the Specifications,
and shall provide certification with such Product shipment of such shipment’s
conformity to the foregoing.
SUPPLIER agrees that it will perform testing and inspection of the Product as
mutually agreed upon by the parties in writing prior to the delivery, pack out
or distribution of the Products. The testing and inspection procedures shall be
documented in the Quality Control Plan. Containment of defective Product either
in work in progress (“WIP”) or packed and waiting for shipment shall begin
immediately after the discovery of a defective Product. Should Products or
SUPPLIER’s processes be found to be non-conforming, SUPPLIER shall notify BUYER
Quality Assurance and withhold shipping Product until such non-conformance is
resolved. SUPPLIER shall be wholly responsible for Products that fail to meet
the acceptance criteria and/or Specifications.
In addition to the foregoing, all deliveries of Products are subject to, at
BUYER’s option, BUYER’s inspection and testing, before final acceptance by
BUYER. BUYER may inspect any Product within thirty (30) days after receipt of
such Products and may reject any Product that fails to meet the Specifications.
BUYER has the right to reject the order in whole or in part during such thirty
(30) day period. To reject a Product, BUYER will, within such thirty (30) day
period, notify SUPPLIER in writing of its rejection and request a Return
Material Authorization (“RMA”) number.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
3. Specifications
SUPPLIER agrees that all Products will conform to the Specifications established
by BUYER for the part number stated on the Bill of Materials or the Purchase
Order. Additionally all Products produced by SUPPLIER shall conform to the
workmanship specifications of IPC-610 Class II, latest revision, and to all
currently accepted commercial manufacturing practices.
4. Nonconforming Material
Any material identified as nonconforming material shall be isolated and
segregated in a secure location. Nonconforming material shall be clearly
identified with the SUPPLIER part number, the BUYER part number, reason for
rejection and date of rejection. SUPPLIER must dispose of all nonconforming
material within 96 hours of discovery of nonconformance. In the event that
SUPPLIER, BUYER or a Component supplier identifies discrepant material in WIP
Products, SUPPLIER shall immediately purge all discrepant material from WIP
Products, remove such material from inventory and store it in the secure
location. Upon completion of such purge procedure, SUPPLIER shall provide to
BUYER written verification that WIP Products and inventory have been purged of
the discrepant material.
5. Traceability
SUPPLIER shall provide electronic Product or Component serial number
traceability for all units produced at SUPPLIER’s facility. The traceability
process must have the capability to trace all in-coming material, WIP and all
Products shipped from the SUPPLIER’s facility. The traceability process shall
have the capability of detecting and rejecting any unit with a duplicate serial
number either in WIP or already in the installed base. The traceability process
shall meet BUYER’s requirements and be approved by BUYER.
6. Quality Performance
SUPPLIER shall comply with the quality performance metrics, including but not
limited to, the following: Cumulative Yield, Defects per Million Opportunities
(DPMO), defect and process paretos and corrective action for agreed upon process
control points in the manufacturing process, incoming inspection or outgoing
inspection.
7. Corrective Action
If upon inspection the Products do not comply with the Specifications, BUYER may
issue a Corrective Action Request (CAR). SUPPLIER will comply with BUYER’s
closed-loop quality and corrective action process associated with any CAR given
by BUYER. The parties shall engage in continuous improvement activities to reach
higher levels of Product quality and cost improvements, and SUPPLIER shall
participate in quality performance reviews through meetings set forth in
Section 14.2 below.
8. ISO Certification
SUPPLIER shall conform to the requirements of ISO 9002 and ISO 14000 at all
times in manufacturing the Products hereunder. SUPPLIER warrants and represents
that it currently is certified under ISO 9002 and ISO 14000, and during the term
of this Agreement will remain ISO 9002 and ISO 14000 certified. If at any time
hereafter certification under ISO 9002 or ISO 14000 is no longer generally
appropriate, SUPPLIER will ensure that it is certified under another comparable
or higher standard, which is acceptable to BUYER. Should SUPPLIER lose the ISO
9002 or ISO 14000 certification, SUPPLIER will immediately notify BUYER Quality
Assurance in writing. SUPPLIER shall inform BUYER of the specific reason(s) for
the loss of the certification. SUPPLIER shall inform BUYER of an Action Plan
that defines the specifics of regaining compliance to ISO 9002 and/or ISO 14000
and defines the short-term corrective actions that will insulate BUYER from
SUPPLIER noncompliance.
9. Defective Product
If SUPPLIER identifies defective Product(s) during the manufacturing process,
pack out or distribution process, SUPPLIER shall notify BUYER Quality Assurance
immediately. SUPPLIER shall implement appropriate actions that minimize the
possibility that additional defective Products will be processed or delivered.
SUPPLIER shall implement appropriate corrective actions to prevent reoccurrence
of the defect. All corrective actions that affect Products are subject to
approval by BUYER Quality Assurance. SUPPLIER shall respond to any defective
Product as set forth in Section 14.3 below. Within 4 hours of discovery,
SUPPLIER shall use best efforts to implement appropriate containment activity
for: (1) all such Product, including WIP, finished goods and component level.
SUPPLIER’s containment action shall also include identification by serial
number, the manufacturing site for all defective Product and any other
appropriate action to minimize the possibility that additional defective
Products will be delivered to pack out, distribution or the customer; (2) shall
notify BUYER of all such Product already shipped, including serial number,
manufacture date and ship date; and (3) SUPPLIER shall submit the initial
written response for short-term corrective action plan. In no event shall the
implementation of the foregoing containment activities exceed twenty-four
(24) hours of discovery. SUPPLIER further agrees to conduct a detailed
root-cause failure analysis and to report the failure analysis data and
root-cause correction plan to BUYER within a minimum of five (5) working days of
notification of the defective Product. SUPPLIER agrees to preserve and maintain
all data associated with Product and process failure analysis, corrective
actions and to make that data available to BUYER upon request.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
If the defective Product is not DOA and is situated outside of SUPPLIER’s
facilities, then SUPPLIER shall promptly commit the necessary resources to
repair the defective Product on-site at SUPPLIER’s facility and at SUPPLIER’s
sole expense, including, without limitation, the costs of shipping the Product
to and from SUPPLIER’s facility. In addition, SUPPLIER shall comply with BUYER’s
closed-loop corrective action process. If the Product is DOA, SUPPLIER shall
repair or replace the DOA Product in accordance with Section 13.1 of the
Agreement.
10. Epidemic Failure
The terms and conditions defining Epidemic Failure shall be as specified in
Section 10.5 of the Agreement.
11. RMA — Return Material Authorization
SUPPLIER shall provide a Return Materials Authorization (RMA) within 24 hours
after receipt of request for an RMA from BUYER for a nonconforming or defective
Product. After receipt of the written RMA number, BUYER or BUYER’s customer will
return to SUPPLIER the rejected or defective Product, freight collect and
properly insured, with the RMA number displayed on the outside of the carton.
12. Supplier Change Notification
Written approval from BUYER is required prior to the implementation of changes
and deviations by SUPPLIER. Approval may be withheld at BUYER’s sole discretion.
In the event an approved SUPPLIER-proposed change fails BUYER’s Product
qualification, SUPPLIER is obligated to provide the existing qualified Product
until the Product with the proposed change can be qualified. BUYER shall respond
to the change or deviation request within fifteen (15) Business Days of receipt
or the change or deviation will be deemed rejected. In the event SUPPLIER fails
to follow the requirements defined herein, SUPPLIER assumes all costs and
responsibilities for the Product affected by the change, including to, but not
limited to, Product in transit, Product in finished goods inventory, and any
Product located with a BUYER customer.
In the case of changes to materials or sources of supply, such notice shall be
provided to BUYER no less than the [***]. Written approval from BUYER is
required prior to the implementation of the requested change. If BUYER does not
respond to the change request within fifteen (15) Business Days of receipt, the
changes will be deemed rejected.
13. Site Assessments and Inspections at SUPPLIER Site
Upon two (2) Business Days’ notice, BUYER shall have the right to perform vendor
qualifications and/or on-site inspections at SUPPLIER’s manufacturing facilities
during SUPPLIER’s normal business hours. If an inspection or test is made on
SUPPLIER’s premises, SUPPLIER shall provide BUYER’s inspectors with access to
facilities and reasonable assistance at no additional charge. SUPPLIER shall
also provide BUYER with final acceptance documentation/criteria. In the event
that any on-site inspection of the Products indicates that the Products do not
conform to the requirements of this Agreement, SUPPLIER shall not ship such
Products to BUYER until such nonconformity has been corrected and BUYER has
approved shipment of such Products in writing. This audit right does not limit
BUYER’s right to perform additional acceptance testing at BUYER’s facilities.
14. Quality Goals and Support
Quality Performance and Goals
Depending on the exact processing and testing sequence used, quality performance
metrics may include but are not limited to, the following:

  •   SMT Yield (% and raw data)     •   ICT Yield (% and raw data)     •  
Functional Test Yield (% and raw data)     •   Cumulative Yield (% and raw data)
    •   Trend charts documenting each metric     •   Pareto of actual defects
found for each yield metric     •   Pareto of cost of actual defects for each
yield metric     •   DPMO calculations

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Performance goals for the metrics utilized shall be mutually agreed to by the
parties in writing prior to the first customer shipment of each Product.
Reporting shall be accomplished via BUYER-approved electronic medium according
to a schedule approved by BUYER Quality Assurance. SUPPLIER agrees to
continually improve their performance against the goals and targets for the
above categories and any other categories included by BUYER.
14.2 Quality Reviews and Continuous Improvement Meetings

  •   SUPPLIER shall submit periodic reports via BUYER-approved electronic
medium and on the BUYER-approved schedule. Each report concerning the Products
which will, at a minimum, provide information regarding the production yield and
major defect data for each Product in production during the applicable time
period.     •   The parties shall participate in mutually agreed to cross-site,
cross-supplier improvement projects.     •   The parties shall conduct quarterly
business reviews. Such reviews shall be at a mutually agreed upon time and
place.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit J
SECURITY PROVISIONS
This exhibit outlines SUPPLIER’s minimum security requirements and obligations
for manufacturing and printing Products. This is a non-exclusive list.
Additional or different measures than those outlined below may be required for
SUPPLIER to comply with the terms and spirit of the Agreement.
To protect BUYER Intellectual Property Rights and based upon the type of Product
being manufactured by SUPPLIER, SUPPLIER shall provide three levels of
segregation (No Segregation, Partial Segregation and Full Segregation) as set
forth in Table J-1 below and as shall be further defined by BUYER.
Table J-1

              Category of Protection   No Segregation   Partial Segregation  
Full Segregation
Facility
  Shared   Shared   Dedicated, restricted access to Oclaro support only, frosted
windows
 
           
Equipment
  Shared   Mixed—some dedicated   Dedicated
 
           
Direct Labor
  Shared   Shared   Shared, but will work with CM to avoid sharing DL with
competitors
 
           
Product Engineers
  Shared   Shared with non-competitors   Dedicated
 
           
Process Engineers
  Shared   Shared   Dedicated
 
           
Test Engineers
  Shared   Shared with non-competitors   Dedicated
 
           
Quality
  Shared   Shared   Dedicated
 
           
Other IDL
  Shared   Shared   Shared
 
           
Tours Allowed
  Allowed   Only for customers in non-competitive industries (automotive,
healthcare, etc.) or for customers sharing manufacturing lines with Oclaro   Not
Allowed

General:
BUYER may, at its sole expense, perform a security assessment of SUPPLIER’s
operations and assist the SUPPLIER in the development and implementation of cost
effective security procedures for the protection of the BUYER’s Product.
SUPPLIER agrees, at its sole expense, to develop and maintain its own security
procedures as they relate to the manufacture, handling, storage and transport of
BUYER Product.
Should, as a part of its business model, SUPPLIER subcontract any portion of
BUYER’s freight or warehousing business to a third party, SUPPLIER warrants that
appropriate security procedures consistent with those employed by SUPPLIER and
customarily used in the industry will be developed and maintained.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
SUPPLIER agrees to designate a management-level employee to oversee the security
function of their facilities. This individual will act as the security interface
for all BUYER business, and will be available for reasonable periods of time to
coordinate the
SUPPLIER’s security efforts with BUYER security management.
Handling Guidelines:
SUPPLIER shall provide a storage area for all units of the Product. This area
will be designed to prevent unauthorized access as well as protect the Product
from damage, loss and theft.
Product sealed in shipping boxes shall not be re-opened unless an inspection is
necessary to determine the adequacy of packing; or the existence and/or extent
of damage; or the accuracy of the description of contents; or the acceptability
of the shipment for transportation in accordance with SUPPLIER tariffs.
SUPPLIER shall avoid exposing BUYER Product or materials to conditions that may
cause damage. SUPPLIER must implement procedures for communicating incidents of
damaged or loss of Product and/or materials to BUYER within 24 hours of each
occurrence and a plan of action for preventing re-occurrence in the future.
SUPPLIER shall not pre-load Product into trailers or vehicles intended for later
collection or shipment without the prior written authorization of BUYER.
If BUYER authorizes Product or materials to be stored in trailers parked within
a facility’s truck yard, trailers must be sufficiently and adequately secured.
Examples of security precautions to be taken for such freight include, without
limitation: Pin locks, Padlocks on container or trailer doors, Numbered, logged,
and inspected seals, containers or trailers backed up against each other or
against a structure so that the unit’s cargo doors cannot be opened.
SUPPLIER’s Premises Protection:
At locations where Product will be stored in excess of six (6) hours, SUPPLIER
will provide and maintain, at all times, adequate security and handling
practices to allow continuous security monitoring and protection of BUYER
product against fire, damage, and theft. The use of electronic security systems
including intrusion detection and security camera systems is encouraged.
Control of BUYER freight information:
SUPPLIER agrees to implement and maintain adequate procedures and precautions
for the protection of records involving BUYER and BUYER freight; such as load
contents, customers’ identity, the times and dates of shipments, destinations,
and shipping routes.
Hiring / Supervising / Training of Employees
SUPPLIER will ensure that all SUPPLIER’s employees and subcontracted personnel
involved with handling or transportation of BUYER Products are subjected to
vetting and background checks as permitted by local laws, regulations and
availability, to confirm that such employees are free from records of criminal
convictions involving drugs, theft, or dishonesty.
SUPPLIER agrees to provide security awareness orientation and training to each
employee handling or transporting BUYER Product within thirty (30) days of hire.
SUPPLIER shall not allow unauthorized employees, temporary employees,
contractors or visitors access to the BUYER inventory or controlled access
areas.
Audits:
BUYER Security personnel and representatives of BUYER’s insurance carriers
reserve the right to conduct security audits of the SUPPLIER’s premises and/or
transit locations containing Product, and will report audit results and proposed
corrections within thirty (30) days of the completed audit. Likewise, SUPPLIER
will make every effort to ensure that its third-party forwarders and/or
warehouses subcontracted to handle or store BUYER Product consent to these audit
terms.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
General Security Responsibilities:
SUPPLIER will report to BUYER and the proper legal authorities loss, theft or
damage to the Products and/or Components used to make the Products and cooperate
at all times with the subsequent investigation and documentation of each such
incident. SUPPLIER will promptly complete loss / theft / damage investigations
as such incidents are reported or made known. Results and/or conclusions are to
be forwarded to the local BUYER security contact as this information is made
available. BUYER security management shall be invited to participate in any
investigation involving the loss of BUYER Product.
SUPPLIER will maintain written security operating procedures for BUYER Products
and will ensure that those procedures are (1) consistent with these guidelines,
(2) communicated clearly, prominently and frequently to SUPPLIER’s employees and
permitted third-party contractors, and (3) updated as needed.
As requested, SUPPLIER will provide BUYER with a full report on all known losses
and thefts at specific facilities for a stated period of time not to exceed two
(2) years, in accordance with Carrier Tariffs for loss and damage claims.
Labeling Requirements for Confidential Information.
SUPPLIER’s originators of Confidential Information documents are responsible for
prominently labeling every page as “Confidential” (or with a similar
designation); information in electronic form should be identified as
“Confidential” (or with a similar designation) at the beginning or header of
every data set or file. All magnetic media must have “confidential” marked (or a
similar designation) on the contents and the exterior of its container.
Prototypes shall be treated as confidential, and labeled (if possible).
Safekeeping.
Confidential information shall not be left exposed and shall be secured at the
end of the workday in a locked cabinet, desk or other locked container or in a
secured room with access limited to those with a need to access the information.
Confidential information stored on computing systems must be protected by the
use of strong passwords (e.g., passwords of an adequate length and alphanumeric
mix consistent with best industry practices). Confidential information stored on
PCs laptops or workstations should be encrypted.
SUPPLIER shall require all employees, temporary employees (directly or through
their temporary agencies), independent contractors and subcontractors either to
be bound by an employee handbook containing a confidential or non-disclosure
requirement and/or sign a separate non-disclosure agreement prior to access to
Confidential Information of BUYER.
SUPPLIER shall limit access to BUYER Confidential Information (logs of
accessibility shall be kept current and made available to BUYER on reasonable
request).
SUPPLIER shall maintain visitor logs for all controlled access areas containing
BUYER Confidential Information and/or other high risk assets materials such as,
but not limited to, Serial numbers and the like. Logs of accessibility shall be
kept current and made available to BUYER on reasonable request.
Mail Requirements.
When it is necessary for SUPPLIER to send media containing confidential
information between the parties or elsewhere, it shall be sent by courier,
registered mail or an internationally recognized overnight delivery service
(i.e. Federal Express, Emery, etc.). Items sent by SUPPLIER shall require
recipients to sign for deliveries and the information to be entered into a log
by the courier, postal or delivery service.
Electronic.
Confidential information must be encrypted when sent over the Internet.
Faxes containing confidential information must include an ownership statement
and the recipient should be notified prior to transmission in order to receive
the fax.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Media containing confidential information must be disposed of in a manner that
destroys it beyond recognition and reconstruction.
Inventory.
Inventory shall be kept in controlled dedicated work areas with no commingling
of BUYER’s Inventory with that of other entities.
Regular cycle counts, consistent with the sensitivity of the inventory, shall be
made with all results forwarded to BUYER.
Any incidents of burglary, theft, unaccounted Inventory, shrinkage of Products,
or Components theft shall be reported immediately to BUYER. In the event of any
of the foregoing, SUPPLIER shall investigate the reasons therefore, and promptly
take the necessary steps to prevent such situation from arising again.
SUPPLIER shall maintain 100% accountability of Components and scrap.
SUPPLIER shall keep sensitive materials such as, but not limited to, Serial
number labels and the like, stored in a secure area with limited employee
access.
Scrap and Sensitive Material
All inventory, Confidential Information, and Products (includes any Components
thereof) shall be disposed of by SUPPLIER, as authorized by BUYER. SUPPLIER
shall keep accurate records of the disposition of the said material. The logs of
accessibility shall be kept current and made available to BUYER on reasonable
request.
Under no circumstances shall SUPPLIER allow BUYER Product, Components, serial
numbers, Confidential Information or other BUYER property to be disposed of in
SUPPLIER’s dumpster. SUPPLIER shall not transfer scrap produced as a result of
this Agreement in a black or gray market transaction of any sort.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit K
Item Attribute Table
This page intentionally left blank.

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit L
Product Cycle Time

                              Product Cycle   Product Line   SKUs     Time
(Week)  
[***]
    [***]       [***]  
 
    [***]       [***]  
 
    [***]       [***]  
[***]
    [***]       [***]  
 
    [***]       [***]  
[***]
    [***]       [***]  
 
    [***]       [***]  
 
    [***]       [***]  
 
    [***]       [***]  
 
    [***]       [***]  
 
    [***]       [***]  
[***]
    [***]       [***]  
[***]
    [***]       [***]  
[***]
    [***]       [***]  
 
    [***]       [***]  
 
    [***]       [***]  
[***]
    [***]       [***]  
[***]
    [***]       [***]  
 
    [***]       [***]  
[***]
    [***]       [***]  
 
    [***]       [***]  
 
    [***]       [***]  
[***]
    [***]       [***]  
 
    [***]       [***]  
[***]
    [***]       [***]  
 
    [***]       [***]  

 

 



--------------------------------------------------------------------------------



 



MANUFACTURING AND PURCHASE AGREEMENT
Exhibit M
Product Capacity in Jul’2011

              Installed Capacity   Product   (unit per week)  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  

Note:
To refer S&OP, quarterly review

 

 